Exhibit 10.48
EXECUTION COPY

      [*]  
Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.










Amended and Restated PDT Product
Development, Manufacturing and Distribution Agreement
Novartis Pharma AG,
and
QLT Inc.

 

 



--------------------------------------------------------------------------------



 



Amended and Restated PDT Product
Development, Manufacturing and Distribution Agreement
Table of Contents

              Page:  
 
       
Section 1 Interpretation
    2  
1.1 Definitions
    2  
 
       
Section 2 Transition
    12  
2.1 General; Transition Plan
    12  
2.2 Novartis Obligations
    14  
 
       
Section 3 Product Development
    14  
3.1 Development Commitment
    14  
3.2 JCC Appointments
    14  
3.3 Preparation of (Initial and Annual) Global Development Plans and Development
Program Budgets
    14  
3.4 Development Programs and Budgets
    15  
3.5 Feasibility Studies
    15  
3.6 Cooperation
    15  
3.7 Interim Development Measures
    16  
3.8 Development After the Transition Effective Date
    16  
 
       
Section 4 PDT Devices
    17  
4.1 PDT Device Development
    17  
4.2 Coordination of Marketing and Educational Programs
    17  
4.3 PDT Devices
    17  
 
       
Section 5 Joint Coordinating Committee
    18  
5.1 Creation of JCC
    18  
5.2 Powers of the JCC
    18  
5.3 Decisions of the JCC
    19  
5.4 Authorities and Rules of Procedure
    19  
5.5 Delegation by the JCC
    19  
5.6 Chair of the JCC
    20  
5.7 Changes in the Role of the JCC After the Transition Effective Date; Primary
Contacts
    20  
 
       
Section 6 Project Team
    20  
6.1 Creation of Project Teams
    20  
6.2 Proceedings of Project Teams
    20  
6.3 Team Leader
    20  
6.4 Program Coordinator
    21  
6.5 Functions of Project Team
    21  
6.6 Prohibited Actions
    21  
6.7 Reporting Relationship
    22  
6.8 Changes in Role of Project Teams After the Transition Effective Date
    22  

      [*]  
Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

i



--------------------------------------------------------------------------------



 



              Page:  
 
       
Section 7 Personnel
    22  
7.1 Allocation of Personnel
    22  
 
       
Section 8 License Grants
    22  
8.1 Licenses to QLT
    22  
8.2 Licenses to Novartis
    24  
8.3 No Implied Rights
    24  
 
       
Section 9 Manufacturing
    25  
9.1 Responsibility for Product Manufacturing
    25  
9.2 Subcontractors
    25  
9.3 Production Efforts
    25  
9.4 Manufacture of Products
    25  
9.5 Management of Samples
    26  
9.6 Manufacture of Visudyne Product After the Transition Effective Date
    26  
 
       
Section 10 Marketing and Distribution
    27  
10.1 Distribution by Novartis
    27  
10.2 Market Studies
    27  
10.3 Product Pricing
    28  
10.4 Marketing
    28  
10.5 Product Labelling and Literature
    28  
10.6 Sales Reports
    28  
10.7 [*] Obligations
    28  
10.8 Option to Distribute
    28  
10.9 Return of Rights
    29  
10.10 Co-Promotion
    29  
10.11 Marketing and Distribution After the Transition Effective Date
    29  
 
       
Section 11 Regulatory Approvals
    32  
11.1 Regulatory Approvals
    32  
11.2 Regulatory Responsibility
    32  
11.3 Responsibility for Books and Records
    32  
11.4 Notice of Findings
    33  
11.5 Recall
    33  
11.6 Regulatory Approvals for Visudyne Product After the Transition Effective
Date
    33  
 
       
Section 12 Trademarks
    34  
12.1 Novartis to Select Trademarks
    34  
12.2 Control of Trademarks
    34  
12.3 Review of Trademarks
    35  
12.4 Trademarks for Product After the Transition Effective Date
    35  
 
       
Section 13 Mandatory Right of First Refusal on Additional Photosensitizers
    36  
13.1 RFR Notice
    36  
13.2 Terms of RFR Notice
    36  

      [*]  
Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

ii



--------------------------------------------------------------------------------



 



              Page:  
 
       
13.3 Proof of Principle Required
    36  
13.4 Acceptance Notice
    37  
13.5 Agreement with Third Parties
    37  
13.6 Mandatory Right of First Refusal on Additional Photosensitizers After the
Transition Effective Date
    37  
 
       
Section 14 Right of First Option to Commercialize Verteporfin in Certain PDT
Dermatology Fields
    37  
14.1 Option Field
    37  
14.2 Option Notice
    37  
14.3 Right of First Option to Commercialize Verteporfin in Certain PDT
Dermatology Fields After the Transition Effective Date
    38  
 
       
Section 15 Sharing of Development Expenses
    39  
15.1 Parties to Fund their Share of the Cost of Development Programs
    39  
15.2 Funding Formula for Development Expenses
    39  
15.3 How Funding Obligations Met
    39  
15.4 Limitation on Funding
    39  
15.5 Inability to Meet Funding Obligations
    40  
15.6 Development Expenses after the Transition Effective Date
    40  
 
       
Section 16 Payment under the Funding Formula
    40  
16.1 Payments under the Funding Formula
    40  
 
       
Section 17 Settlement Payments
    40  
17.1 Payment of Settlement Payments
    40  
17.2 Creation of Reconciliation Statements
    41  
17.3 How Reconciliations Calculated
    41  
17.4 Who Makes and Receives Settlement Payments
    41  
17.5 Timing and Procedure of Settlement Payments
    41  
17.6 Determination of Reconciliation Thresholds
    41  
 
       
Section 18 Proceeds from Net Sales
    42  
18.1 Receipt and Distribution of Net Sales of Visudyne Products Prior to
Transition Effective Date
    42  
18.2 Deductions from Net Sales
    42  
18.3 Distribution of Remainder
    42  
18.4 Timing of Distributions
    42  
18.5 Currency and Method of Payments
    43  
18.6 Conversion of Currency
    43  
18.7 Credit to Novartis for Deficiencies
    43  
18.8 Proceeds From Net Sales After the Transition Effective Date
    43  
 
       
Section 19 Calculation of Net Proceeds
    43  
19.1 Proceeds Sharing
    43  
19.2 Modification to Division of Proceeds
    44  
19.3 Determination of Division of Proceeds
    44  

      [*]  
Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

iii



--------------------------------------------------------------------------------



 



              Page:  
 
       
19.4 Disputes as to Proceeds
    44  
19.5 Calculation of Net Proceeds During the Pre-Transition Period and After the
Transition Effective Date
    44  
 
       
Section 20 Royalty Payments after Transition Effective Date for Visudyne
Products
    45  
20.1 Royalties
    45  
20.2 Royalty Reports and Royalty Payment
    45  
20.3 Third Party Royalties after Transition Effective Date for Visudyne Products
    46  
20.4 Financial Audit Rights, Reconciliation Payments; Confidentiality
    47  
 
       
Section 21 Relationship of the Parties and Accounting
    47  
21.1 Alliance Relationship
    47  
21.2 Authorized Expenditures
    47  
21.3 Accounting
    48  
21.4 Financial Reports
    48  
21.5 Books of Account and Records
    48  
21.6 The Parties Relationship and Accounting After the Transition Effective Date
    48  
 
       
Section 22 Representations and Warranties
    49  
22.1 Representations of Each Party
    49  
22.2 Title to Products
    49  
22.3 Representations and Warranties of Novartis
    49  
22.4 Representations and Warranties of QLT
    49  
 
       
Section 23 Limitations On Liability And Indemnity
    50  
23.1 SPECIFIC EXCLUSION OF OTHER WARRANTIES
    50  
23.2 LIMITED DAMAGES
    50  
23.3 MONETARY LIMIT
    50  
23.4 INDEMNITY ONLY REMEDY FOR INFRINGEMENT
    50  
23.5 Novartis Indemnity
    51  
23.6 QLT Indemnity
    51  
23.7 Limitation of Liability and Indemnity After the Transition Effective Date
    51  
23.8 Limitation on Indemnities
    52  
 
       
Section 24 Proprietary Information
    53  
24.1 Obligation of Confidentiality
    53  
24.2 Identification of Proprietary Information
    53  
24.3 Property in Proprietary Information
    53  
24.4 Acknowledgement of Confidentiality
    53  
24.5 Duration of Obligation
    54  
24.6 Exclusions from Proprietary Information
    54  
24.7 Disclosure to Consultants
    54  
24.8 Disclosure to Employees
    55  
 
       
Section 25 Proprietary Rights
    55  

      [*]  
Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

iv



--------------------------------------------------------------------------------



 



              Page:  
 
       
25.1 Patent Listing
    55  
25.2 Update of Listing
    55  
25.3 Further Information Regarding Patents
    55  
25.4 Ownership of Proprietary Rights
    55  
25.5 Ownership of Work Product in General
    55  
25.6 Registrations
    56  
25.7 Prosecution of Patents
    57  
25.8 Notice Requirement
    57  
25.9 Mandatory License
    57  
25.10 Patent Prosecution After the Transition Effective Date
    57  
 
       
Section 26 Release — Potential Disputes
    58  
26.1 Mutual Release
    58  
26.2 MEEI Litigation
    58  
26.3 MGH Litigation
    59  
 
       
Section 27 Term and Termination
    60  
27.1 Term
    60  
27.2 Expiration of Term
    60  
27.3 Early Termination
    61  
27.4 General Effect of Early Termination
    61  
27.5 Effect of Termination Due to An Event of Default
    62  
27.6 Effect of Termination for Convenience
    63  
27.7 Rights to Visudyne Product in the Other’s Territory After Certain
Terminations
    63  
 
       
Section 28 Rights in Bankruptcy
    63  
 
       
Section 29 General
    64  
29.1 Amendment
    64  
29.2 Arbitration
    64  
29.3 Assignment
    65  
29.4 Counterparts; Facsimile
    66  
29.5 Drafting
    66  
29.6 Entire Agreement
    66  
29.7 Enurement
    67  
29.8 Force Majeure
    67  
29.9 Headings
    67  
29.10 Law; Courts
    67  
29.11 Non-Competition
    68  
29.12 Notice
    68  
29.13 Publicity
    69  
29.14 Publications
    69  
29.15 Severability
    69  
29.16 Sharing of Information
    70  
29.17 Survival
    70  
29.18 Waiver
    70  

      [*]  
Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

v



--------------------------------------------------------------------------------



 



Table 1: List of Schedules

              Section:       Page:      
 
        1.1.29:  
Joint Patents
    73   1.1.42:  
Novartis [*] Patents
    74   1.1.44:  
Novartis Patents
    75   1.1.64:  
QLT Patents
    76   1.1.81:  
Visudyne Trademark
    77   5.4:  
JCC Authorities and Rules of Procedure
    78   10.1:  
Novartis Distributorship Countries
    81   11.1.1:  
Novartis Basic International Registration Documentation
    84   28.11:  
Novartis Affiliates
    85  

      [*]  
Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

vi



--------------------------------------------------------------------------------



 



Amended and Restated PDT Product
Development, Manufacturing and Distribution Agreement
This Amended and Restated PDT Product Development, Manufacturing and
Distribution Agreement (the “Agreement”) is made effective as of October 16,
2009 (the “Restatement Date”), by and between Novartis Pharma AG, a Swiss
corporation having a principal place of business at Lichtstrasse 35, 4056 Basel,
Switzerland (“Novartis”) and QLT Inc., a British Columbia company having a
principal place of business at 887 Great Northern Way, Suite 101, Vancouver,
British Columbia, Canada, V5T 4T5 (“QLT”).
WHEREAS, Novartis Ophthalmics AG (formerly Ciba Vision AG) and Novartis Pharma
AG merged effective July 1, 2003 to become Novartis Pharma AG;
WHEREAS, Novartis and QLT, Inc., formerly known as Quadra Logic Technologies
Inc., entered into a PDT Product Development, Manufacturing and Distribution
Agreement made effective July 1, 1994 (the “Co-Development Agreement”), under
which Novartis and QLT agreed to cooperate in the development, manufacturing and
distribution of photosensitizers in photodynamic therapy for the treatment,
diagnosis and prevention of ophthalmologic conditions;
WHEREAS, Novartis and QLT entered into an Amending Agreement made effective
July 23, 2001 (the “First Amendment”) under which QLT and Novartis agreed to
co-develop Verteporfin (as defined herein) for use in photodynamic therapy in
connection with the treatment, diagnosis or prevention of dermatological
tumours, and other pathological conditions of the skin in which the primary
cause is attributable to vascular abnormalities but excluding psoriasis, and
excluding the use of Verteporfin in PDV (as defined herein), on the terms and
conditions set out therein;
WHEREAS, QLT and Novartis entered into an Amending Agreement made effective
July 22, 2003 (the “Second Amendment”) to terminate the First Amendment and
return to QLT all rights granted thereunder;
WHEREAS, pursuant to the Second Amendment QLT granted to Novartis a right of
first option to negotiate to participate in the commercialization of Verteporfin
in PDT in dermatological conditions other than dermatological tumors;
WHEREAS, neither party has at any time given notice of first refusal in respect
of any Additional Photosensitizers in accordance with Section 13.1 of the
Agreement and the scope of collaboration as at the Restatement Date is limited
to the Visudyne Product; and
WHEREAS, QLT and Novartis have, as of the Restatement Date, agreed to modify
certain terms of the Agreement, and to license to QLT all rights to continue to
develop, and commercialize Verteporfin in the United States.
NOW THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained in this Agreement, the parties hereto agree as follows:

 

1



--------------------------------------------------------------------------------



 



Section 1 Interpretation

1.1  
Definitions

For the purposes of this Agreement, the following words shall have the following
meanings:
1.1.1 “Acceptable Levels of Efficacy or Safety” means, in respect of any
Product, the minimum requirements in a clinical study for the efficacy or safety
performance of the Product as set out in the clinical protocol for such study,
or, to the extent not specified therein, as may be determined by the JCC prior
to the commencement of the clinical study;
1.1.2 “Acceptance Notice” has the meaning set out in Section 13.4;
1.1.3 “Additional Photosensitizer” means any Photosensitizer in the Field other
than BPD or ZnPc developed by, licensed to, acquired by or otherwise
commercially accessible to either party as at the Effective Date or during the
term of this Agreement until the Restatement Date and in respect of which the
other shall have exercised its right of first refusal in accordance with
Section 13;
1.1.4 “Affiliate” means, with respect to each party, any legal entity that
directly or indirectly controls, is controlled by, or is under common control
with, such party, but only for so long as such control shall continue. One
entity shall be deemed to control another entity if such entity has the power to
direct or cause the direction of the management or policies of the other entity;
1.1.5 “Alliance” means the association formed by QLT and Novartis for the
purposes set out in this Agreement with respect to Products prior to the
Transition Effective Date;
1.1.6 “Applicable Law” means all laws, statutes, ordinances, codes, rules, and
regulations that have been enacted by a supranational, national, or regional,
state, provincial or other local government, court, governmental agency,
authority, board, bureau, instrumentality, regulatory authority, or other
government entity, including without limitation good clinical practices (“GCP”),
good laboratory practices (“GLP”), and current good manufacturing practices
(“GMP”), and which are in force as of the Effective Date or come into force
during the term of this Agreement, in each case to the extent that the same are
applicable to the performance by the parties of their respective obligations
under this Agreement;
1.1.7 “Approved Product” means in respect of any given country any Product for
which Marketing Approval in respect of a specific ophthalmologic indication has
been obtained in such country;
1.1.8 “Assets” means all the real or personal property, assets and rights used
in connection with or by the Alliance from time to time and beneficially owned
equally by the parties, including capital assets;
1.1.9 “BIRD” has the meaning set out in Section 11.1.1;

      [*]  
Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

2



--------------------------------------------------------------------------------



 



1.1.10 “BPD” means any pharmaceutical product which contains Benzoporphyrin
derivative as an active ingredient for use in PDT and, for greater certainty,
includes Verteporfin;
1.1.11 “Business Day” means a day that is not a Saturday or Sunday or a national
holiday in either Canada or Switzerland;
1.1.12 “Calendar Quarter” means the respective periods of three (3) consecutive
calendar months ending on March 31, June 30, September 30, and December 31;
provided, however, that (a) the first Calendar Quarter of the term of this
Agreement after the Restatement Date will extend from the Restatement Date to
the end of the first complete Calendar Quarter thereafter; and (b) the last
Calendar Quarter will end upon the expiration or termination of this Agreement;
1.1.13 “Cease to Commercialize” or “Cessation of Commercialization” means, as to
a party in a given country within its territory under this Agreement, that such
party has not sold any Product in such country for a period [*], except if
(i) the parties agree otherwise or (ii) [*] or (iii) such lack of sales is
attributable to an event of force majeure (or in the case of Novartis, the
failure by QLT to supply Product);
1.1.14 “[*]” has the meaning set out in [*];
1.1.15 “Control”, “Controls” or “Controlled” means the legal authority or right
of a party to grant a license or sublicense as provided for herein without
violating the terms of any agreement or other arrangement with any Third Party
or misappropriating the proprietary or trade secret information of a Third
Party;
1.1.16 “Denali Study” has the meaning set out in Section 3.8.2;
1.1.17 “Development” means with respect to any Product prior to the Transition
Effective Date all work carried out in accordance with a Development Program,
including non-clinical and clinical studies, required to obtain health
regulatory approvals in all countries in the Territory determined to be
necessary or desirable by the JCC and all subsequent work prior to the
Transition Effective Date required to maintain or defend such approval, and
premarketing activities conducted prior to such approval;
1.1.18 “Development Expenses” means those costs and expenses, comprised of
Labour and Third Party Costs, incurred subsequent to the Effective Date and
prior to the Transition Effective Date in accordance with Section 15 that have
been approved by the JCC from time to time, and, unless otherwise determined by
the JCC, shall include the following:
1. costs of Labour employed on Development Programs including regulatory work
and preparation of submissions;
2. cost of manufacture of supplies of drugs for non-clinical and clinical
studies;

      [*]  
Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

3



--------------------------------------------------------------------------------



 



3. costs of acquiring devices for clinical and non-clinical use with Products in
Development Programs;
4. costs of conducting feasibility studies to determine the appropriateness of
commencing a Development Program for a specific indication;
5. costs incurred by either party or the Alliance in acquiring such
improvements, facilities, equipment, materials or supplies as may be necessary
for the establishment and conduct of Development;
6. costs of market research for the selection of indications and other
premarketing activities for Products;
7. costs of developing and evaluating alternative formulations for Products;
8. costs of preparing the Global Development Plan and any Development Programs;
and
9. any costs or expenses as incurred and which are incidental to Development
which are designated as Development Expenses by the JCC;
but does not include:
10. costs of participation by QLT and Novartis in the JCC, or compensation for
personnel, travel costs and other out-of-pocket costs in respect of the JCC and
its operation;
11. depreciation on any Assets; and
12. the proportionate costs incurred by a party with respect to its
Photosensitizers for use outside the Field;
1.1.19 “Development Program” means a program developed by a Project Team and
approved by the JCC for the Development of a Product through to
commercialization and, where the JCC deems appropriate, in respect of specific
ophthalmologic indications within the Field and shall include a budget, tasks
and timelines. A Development Program can include Development of an Approved
Product prior to the Transition Effective Date in a country for any indication
other than indications, if any, for which Marketing Approval has been obtained
in such country;
1.1.20 “Drug Owner” means, in respect of BPD, QLT, in respect of ZnPc, Novartis,
in respect of any Additional Photosensitizer, the party giving notice of a right
of first refusal in accordance with Section 13.1;

      [*]  
Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

4



--------------------------------------------------------------------------------



 



1.1.21 “Effective Date” means the effective date of the Co-Development
Agreement, which is July 1, 1994;
1.1.22 “Expiration Date” has the meaning set out in Section 27.2;
1.1.23 “Event of Default” has the meaning set out in Section 27.3.2;
1.1.24 “Field” means any usage of PDT for the treatment, diagnosis or prevention
of ophthalmologic conditions, including but not limited to, age-related macular
degeneration (“AMD”), diabetic retinopathy, corneal neovascularization, ocular
tumours and epithelial overgrowth following cataract surgery (secondary
cataracts);
1.1.25 “Funding Formula” has the meaning set out in Section 15.2;
1.1.26 “Global Development Plan” means the plan approved by the JCC for all
Development, which shall include each Development Program approved by the JCC
and estimates of all Development Expenses of all such activities of the parties
through to commercialization contemplated by this Agreement and shall include
all appropriate measures to protect against potential cross-sales identified by
the JCC as a condition of such Development prior to the Restatement Date;
1.1.27 “Initial Global Development Plan” means the Global Development Plan to be
approved by the JCC on or before December 31, 1995 as provided in Section 3.3;
1.1.28 “JCC” or “Joint Coordinating Committee” means the committee consisting of
three senior personnel from each of QLT and Novartis established pursuant to
Section 5;
1.1.29 “Joint Patents” means all Patents having claims reading on Products or
portions thereof, or methods of manufacture or use thereof, and claiming an
invention conceived jointly by employees, agents or licensors of both QLT and
Novartis during the term of this Agreement applicable to both BPD and ZnPc,
including any continuations, continuations in part, divisions, reissues and
reexaminations thereof (including without limitation those listed on
Schedule 1.1.29);
1.1.30 “Know-How” means (a) ideas, discoveries, inventions, improvements,
technology or trade secrets, (b) pharmaceutical, chemical and biological
materials, products, components or compositions, (c) tests, assays, techniques,
regulatory requirements and strategies, data (including non-clinical and
clinical data), methods, procedures, formulas or processes, (d) technical and
non-technical data and other information relating to any of the foregoing, (e)
drawings, plans, designs, diagrams, sketches, specifications or other documents
containing or relating to such information or materials, and (f) business
processes, price data and information, marketing data and information, sales
data and information, marketing plans and market research;
1.1.31 “Labour” means salaries, benefits and other reasonable costs and expenses
of personnel of either party charged on the basis of a standard fixed amount per
person month for

      [*]  
Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

5



--------------------------------------------------------------------------------



 



all personnel, with such rate to be as established by the JCC, and labour which
is designated as Labour by the JCC;
1.1.32 “Marketing Approval” means in respect of any given country the receipt of
all final regulatory or pricing approvals that are reasonably required to
commercially market and sell a Product in respect of a specific ophthalmologic
indication in such country;
1.1.33 “Manufacturing Expenses” means those costs and expenses that have been
approved by the JCC from time to time in connection with the manufacture of
Products prior to the Transition Effective Date and, unless otherwise determined
by the JCC, shall include the following:
1. direct out-of-pocket costs, including applicable non-refundable duties and
taxes, for raw materials, packaging and other supplies consumed or used in the
manufacturing process;
2. salaries and benefits of personnel employed directly for the manufacture of a
Product, including quality assurance procedures;
3. a reasonable allocation for overhead computed as a mutually agreed to
percentage of the sum of the amounts computed pursuant to Sections 1.1.33.1 and
1.1.33.2; and
4. interest computed on inventory at a nominal interest rate to be mutually
agreed upon;
but shall not include the following:
5. any other corporate allocations or other charges not directly related to the
manufacture of a Product; and
6. amortization charges for any development expenditures;
1.1.34 “Marketing and Distribution Expenses” means those costs and expenses that
have been approved by the JCC from time to time in connection with the marketing
and distribution of Products prior to the Transition Effective Date and, unless
otherwise determined by the JCC, shall include the following:
1. product-specific marketing expenses incurred for physician training, direct
advertising, films, samples, exhibits, clinical conference aids, peer promotion
activities, marketing research and other direct out-of-pocket costs normally
included as marketing expenses by Novartis’ standard accounting procedures;

      [*]  
Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

6



--------------------------------------------------------------------------------



 



2. direct costs, including salaries, employment and transportation benefits for
Novartis’ field sales force properly allocated to the sale of Products in
accordance with Novartis’ standard accounting procedures;
3. a reasonable allocation of overhead costs computed as a mutually agreed to
percentage of such costs;
4. direct out-of-pocket costs for distribution, transport, and storage of
Product;
5. costs incurred for any post-market surveillance studies approved by the JCC
for any Product;
6. inventory spoilage, receivable write-offs and reasonable allowances for bad
debts;
7. interest computed on inventory and receivables at a nominal interest rate to
be mutually agreed upon; and
8. any other costs or expenses incurred which are incidental to the marketing or
distribution of any Product which are designated as Marketing and Distribution
Expenses by the JCC;
but shall not include the following:
9. costs relating to the registration or maintenance of any trademarks used with
any Product;
10. any other corporate allocations or other charges not directly related to the
marketing and distribution of a Product; and
11. amortization charges for any deferred expenditures;
1.1.35 “MEEI” has the meaning set out in Section 26.2.1;
1.1.36 “MGH” means General Hospital Corporation, doing business as Massachusetts
General Hospital;
1.1.37 “MGH Agreement” means the License Agreement entered into by and between
QLT and MGH, effective as of December 8, 1998;
1.1.38 “MSA” has the meaning set out in Section 9.6.2;
1.1.39 “Net Proceeds” has the meaning set out in Section 19.1;
1.1.40 “Net Sales” in any Calendar Quarter means (A) in respect of sales of
Products prior to the Transition Effective Date all revenue from the sale or
exploitation in any manner of

      [*]  
Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

7



--------------------------------------------------------------------------------



 



Products in such quarter by Novartis or its Affiliates or sublicensees to Third
Parties, to the extent actually taken, granted, or incurred by Novartis in
accordance with IAS18 criteria, less:
1. trade and/or quantity discounts actually allowed;
2. sales, value added or other excise taxes paid on the sale of the Products
that are non-refundable;
3. amounts repaid or credited by reason of purchase chargebacks, rebates,
rejections or returns;
4. charges for freight, handling and transportation separately billed; and
(B), solely, in respect of sales of Visudyne Product upon and after the
Transition Effective Date, shall mean the net sales on behalf of Novartis and
any of its Affiliates or sublicensees for the Visudyne Product sold to Third
Parties other than sublicensees in bona fide, arms-length transactions, as
determined [*] in accordance with IFRS (International Financial Reporting
Standards) as consistently applied at Novartis, including [*] and any amounts
credited for uncollectible amounts on previously sold products.
1. In the case of any sale or other disposal of a Visudyne Product between or
among Novartis and its Affiliates or sublicensees, for resale, Net Sales shall
be calculated only on the value charged or invoiced on the first arm’s-length
sale thereafter to a Third Party;
2. In the case if any sale which is not invoiced or is delivered before the
invoice, Net Sales shall be calculated at the time all the revenue recognition
conditions under IFRS are met;
3. In the case of any sale or other disposal for value, such as barter or
counter-trade, of any Visudyne Product, or part thereof, other than in an arm’s
length transaction exclusively for money, Net Sales shall be calculated on the
value of the non-cash consideration received or the fair market price (if
higher) or the Visudyne Product in the country of sale or disposal; and
4. In the event the Visudyne Product is sold [*], the Net Sales of the Visudyne
Product, for the purposes of determining royalty payments, shall be [*].
5. For the avoidance of doubt, sales between Novartis, its Affiliates,
sublicensees and designees shall not be considered Net Sales (unless such entity
is the end user of the Visudyne Product), which shall be calculated on Net Sales
of Novartis, its Affiliates, sublicensees and designees to independent third
party customers.

      [*]  
Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

8



--------------------------------------------------------------------------------



 



1.1.41 “Novartis Affiliates” has the meaning set out in Section 28.11;
1.1.42 “Novartis [*] Patents” means [*], and any Patents which claim priority
thereto (including without limitation those listed on Schedule 1.1.42);
1.1.43 “Novartis Know-How” means Know-How owned or Controlled by Novartis or any
of its Affiliates as of the Restatement Date relating to the Product and
thereafter during the term of this Agreement relating to the Visudyne Product
that is necessary or useful for the research, development, manufacture or use or
sale of the Visudyne Product in the QLT Territory. Novartis Know-How shall
exclude Novartis Patents;
1.1.44 “Novartis Patents” means the Patents listed in Schedule 1.1.44, and any
other Patents owned or Controlled by Novartis or any of its Affiliates as of the
Restatement Date or thereafter during the Term of this Agreement having claims
covering the Visudyne Product, its use, composition, formulation, preparation or
manufacture or having claims that are reasonably necessary or useful for the
research, development, manufacture, use or commercialization of the Visudyne
Product, wherein Novartis Patents shall in all cases exclude the Novartis [*]
Patents;
1.1.45 “Novartis Releasees” has the meaning set out in Section 26.2.1;
1.1.46 “Novartis Technology” means the Novartis Know-How and the Novartis
Patents;
1.1.47 “Novartis Territory” means (i) before the Transition Effective Date, the
world and (ii) after the Transition Effective Date, the world, excluding the QLT
Territory;
1.1.48 “Option Field” has the meaning set out in Section 14.1;
1.1.49 “Option Notice” has the meaning set out in Section 14.2.1;
1.1.50 “Optional Research and Development” has the meaning set out in
Section 15.5;
1.1.51 “Patents” means (a) letters patent (or other equivalent legal
instrument), including without limitation utility and design patents, and
including without limitation any extension, substitution, registration,
confirmation, reissue, re-examination or renewal thereof, (b) an application for
letters patent, including without limitation a reissue application, a
re-examination application, a continuation application, a continued prosecution
application, a continuation-in-part application, a divisional application or any
equivalent thereof that is pending at any time during the term of this Agreement
before a government patent agency, and (c) all foreign or international
equivalents of any of the foregoing in any country;
1.1.52 “PDV” means the use of a photosensitizer in the photodynamic treatment of
one lesion in conjunction with the administration of an immunoadjuvent to
stimulate an immune response to effect treatment of distant lesions in humans
(thereby creating an immune response to cancer cells);

      [*]  
Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

9



--------------------------------------------------------------------------------



 



1.1.53 “PDT” means the field of photodynamic therapy, that is, the emerging
medical field that uses photosensitive compounds and light in the diagnosis,
treatment or prevention of human diseases;
1.1.54 “Photosensitizer” means any photosensitive compounds for use in PDT;
1.1.55 “Pre-Transition Period” means the time period commencing upon the
Restatement Date and ending upon the day immediately prior to the Transition
Effective Date during which (i) Novartis will (insofar as it is able) transfer
to QLT certain agreements to which it or its Affiliates are a party that are
applicable to the manufacture, supply and commercialization of the Visudyne
Product, and (ii) the parties will perform such further acts as may be necessary
to enable QLT to commercialize the Visudyne Product in the QLT Territory upon
and after the Transition Effective Date, all as set forth in Section 2;
1.1.56 “Prime Rate” means the rate per year from time to time announced by the
Union Bank of Switzerland as the reference rate to determine interest payable on
commercial loans to its most creditworthy customers;
1.1.57 “Product” means (i) prior to the Transition Effective Date:
1. BPD;
2. ZnPc; and/or
3. any Additional Photosensitizer;
for use in the Field and (ii) after the Transition Effective Date the Visudyne
Product in its form as of the Transition Effective Date for use in the Field;
1.1.58 “Product under Development” means a given Product within the Field that
is the subject of a Development Program prior to the Transition Effective Date
but excludes in reference to any country any indications for which Marketing
Approval has been obtained in any such country;
1.1.59 “Program Coordinator” means, in respect of any Development Program, the
individual appointed as Program Coordinator from among the Team Leaders as set
out in Section 6.4;
1.1.60 “Project Team” has the meaning set out in Section 6;
1.1.61 “Proprietary Information” means, in respect of each party, any
information relating to PDT, Photosensitizers, the Products, and such party’s
business or other activities that is not generally known to the public or to
other persons who are not bound by obligations of confidentiality and:

      [*]  
Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

10



--------------------------------------------------------------------------------



 



1. from which such party derives economic value, actual or potential, from not
being generally known; or
2. in respect of which such party otherwise has a legitimate interest in
maintaining secrecy;
1.1.62 “QLT [*] Patents” means [*], and any Patents which claim priority
thereto;
1.1.63 “QLT Know-How” means Know-How owned or Controlled by QLT or any of it’s
Affiliates as of the Restatement Date relating to the Product and thereafter
during the term of this Agreement relating to the Visudyne Product that is
necessary or useful for the research, development, manufacture or use or sale of
the Visudyne Product in any country in the Novartis Territory. QLT Know-How
shall exclude QLT Patents;
1.1.64 “QLT Patents” means the Patents listed in Schedule 1.1.64, and any other
Patents owned or Controlled by QLT or any of its Affiliates as of the
Restatement Date or thereafter during the Term of this Agreement having claims
covering the Visudyne Product, its use, composition, formulation, preparation or
manufacture or having claims that are reasonably necessary or useful for the
research, development, manufacture, use or commercialization of the Visudyne
Product, in all cases excluding the QLT [*] Patents;
1.1.65 “QLT Releasees” has the meaning set out in Section 26.2.2;
1.1.66 “QLT Technology” means the QLT Know-How and the QLT Patents;
1.1.67 “QLT Territory” means, upon and after the Transition Effective Date the
United States of America, its territories and possessions;
1.1.68 “Reconciliation Threshold” has the meaning set out in Section 17.6;
1.1.69 “RFR Notice” has the meaning set out in Section 13.1;
1.1.70 “Settlement Payment” means the payment of the excess of Development
Expenses borne by one party to the other pursuant to Section 17;
1.1.71 “Team Leader” means, in respect of each Project Team, a representative of
a party appointed as the Team Leader of that party as set out in Section 6.3;
1.1.72 “Third Party Costs” means those Development Expenses which are incurred
by a Project Team in accordance with the budget set in a Development Program by
the purchase of goods or services from an arm’s length third party, and is made
up of all manner of Development Expenses except Labour;
1.1.73 “Territory” means worldwide;
1.1.74 “Third Party” means any person, firm, or corporate entity other than a
party hereto or an Affiliate of a party hereto;

      [*]  
Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

11



--------------------------------------------------------------------------------



 



1.1.75 “Third Party Royalty” means amounts (including, but not limited to,
royalties on net sales) payable to a Third Party in connection with licenses
under intellectual property rights for the research, development, use, sale,
offer for sale, importation and manufacture of the Visudyne Product, for the
avoidance of doubt any ongoing payments due to MEEI and to MGH arising from the
litigation referred to at Section 26 are not Third Party Royalties;
1.1.76 “Transition Effective Date” means January 1, 2010;
1.1.77 “UBC” means the University of British Columbia;
1.1.78 “UBC Agreement” means the Amended and Restated License Agreement entered
into by and between QLT and UBC dated January 1, 2008;
1.1.79 “Verteporfin” means benzoporphyrin derivative mono acid ring A, as more
fully described in Exhibit A;
1.1.80 “Visudyne Inventions” has the meaning set out in Section 25.5.4;
1.1.81 “Visudyne Trademark” means the trademark(s) listed on Schedule 1.1.81;
1.1.82 “Visudyne Product” means Verteporfin for use in the Field;
1.1.83 “Wet AMD” means the wet form of AMD;
1.1.84 “Work” means the activities to be carried out under this Agreement; and
1.1.85 “ZnPc” means any pharmaceutical product which contains Zinc
Phythalocyanine as an active ingredient for use in PDT.
Section 2 Transition

2.1  
General; Transition Plan

2.1.1 The parties have agreed, as of the Restatement Date, to restructure
certain of their rights and obligations under this Agreement with respect to the
Products, in particular the Visudyne Product. Generally, the parties intend
that: (i) they shall cease any joint Development of Products and any
corresponding Development Programs with respect to any Products under this
Agreement, including but not limited to the Visudyne Product, upon and after the
Transition Effective Date; (ii) they shall cease to share Development Expenses,
Manufacturing Expenses, Marketing and Distribution Expenses, Net Proceeds and
Settlement Payments in connection with activities conducted with respect to any
Product, including the Visudyne Product, upon and after the Transition Effective
Date, (iii) they shall cooperate during the Pre-Transition Period to the extent
reasonably practicable to effect a transition of all rights to commercialize the
Visudyne Product in the United States to QLT so that QLT may commence
commercialization of the Visudyne Product in the QLT Territory on the Transition
Effective Date, (iv) Novartis shall bear all expenses incurred in connection
with the Visudyne Product upon and after the Transition

      [*]  
Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

12



--------------------------------------------------------------------------------



 



Effective Date arising from the development and commercialization thereof in the
Novartis Territory, and pay to QLT a royalty on Net Sales of Visudyne Product in
the Novartis Territory upon and after the Transition Effective Date, instead of
the share of Net Proceeds of the Product being shared with QLT as of the
Restatement Date, (v) QLT shall bear all expenses incurred in connection with
the Visudyne Product upon and after the Transition Effective Date arising from
the development and commercialization thereof in the QLT Territory, on a
royalty-free, fully-paid basis, (vi) QLT shall continue to supply to Novartis
Visudyne Product for the Novartis Territory pursuant to an MSA (to be entered
into as soon as reasonably practicable after the Restatement Date) specifying
the terms and conditions of such supply arrangement, including without
limitation a supply price that Novartis shall pay to QLT for the Visudyne
Product and (vii) Novartis will make the final distribution of Net Proceeds due
to QLT pursuant to Section 19 in respect of the period prior to the Transition
Effective Date in accordance with the established process and timing the parties
have been using as of the Restatement Date. Accordingly, the parties have
amended their rights and obligations under this Agreement to reflect the
foregoing and other rights and obligations necessary to effect the foregoing. In
general, in each section below the modified terms and conditions applicable to
the development, manufacture and commercialization of the Products after the
Transition Effective Date are set out separately following provisions addressing
the parties’ rights and obligations with respect to Products prior to the
Transition Effective Date.
2.1.2 Within [*] after the Restatement Date, the parties shall mutually agree on
a transition plan (the “Transition Plan”) which will specify each party’s
responsibilities with respect to, and the timing for, the transition of certain
responsibilities of Novartis to QLT during the Pre-Transition Period to effect
the reallocation of rights to the Products as set forth in Section 2.1.1 and
elsewhere in this Agreement. The Transition Plan will include without limitation
the following provisions, and such other provisions as may be necessary to
transfer efficiently and promptly to QLT rights and responsibilities for
development, manufacture, sale, promotion and distribution of Visudyne Product
in the QLT Territory as of the Transition Effective Date: (a) the assignment of
any labeling, distribution and sales agreements in effect as of the Restatement
Date between Novartis and any Third Party that relate to the sale, promotion or
distribution of the Visudyne Product in the QLT Territory, to the extent
permitted under those agreements, or if such assignment is not permitted under
the terms of such agreements, the transfer to QLT of Novartis’ rights under such
agreements by another mechanism closely approximating the effect of such
assignment to the extent permitted by such agreements; (b) the provision by
Novartis to QLT of a list of all government entities required to be notified in
respect to the transfer of responsibility for the sale, promotion and
distribution of the Visudyne Product from Novartis to QLT, (c) a schedule for
Novartis to make the communications to the entities included in the foregoing
list (with QLT to be copied on such communications concurrently); and (d) the
amendment, as soon as reasonably practicable after the Restatement Date, of the
pharmacovigilance agreement entered into by and between the parties effective as
of January 15, 2004, as necessary to reflect the modified rights and
responsibilities of each party with respect to Visudyne Product pursuant to this
Agreement. In the event that any agreements described in subsection (a) contain
limitations on the assignment or transfer of Novartis’ rights thereunder to QLT,
Novartis will inform QLT promptly of the existence and terms of engagement with
the relevant Third Party with respect to such agreements, and the parties shall
cooperate to establish

      [*]  
Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

13



--------------------------------------------------------------------------------



 



promptly an appropriate alternative mechanism for transferring the benefit of
such agreement to QLT efficiently and promptly for purposes of developing,
manufacturing and commercializing Visudyne Product in the QLT Territory upon and
after the Transition Effective Date.

2.2  
Novartis Obligations

2.2.1 Novartis will cooperate with QLT in good faith to effect a smooth
transition in accordance with the Transition Plan during the Pre-Transition
Period. As soon as reasonably practicable after the Restatement Date, but in no
case later than the Transition Effective Date, Novartis will transfer to QLT
copies of all available sales records and customer lists for the Visudyne
Product in the QLT Territory acquired or maintained by Novartis, including
identification of customers and/or quantities of Visudyne Product sold to such
customers. Upon and after the Transition Effective Date, Novartis shall, to the
extent reasonably practicable and in a timely manner, comply with any reasonable
written request from QLT for further information with regard to such sales
records and customer lists.
Section 3 Product Development

3.1  
Development Commitment

The parties hereby agree to jointly undertake the Development of the Products
within the Field pursuant to the terms of this Agreement. Without limiting the
generality of the foregoing, QLT and Novartis shall carry out the Development by
planning, collaborating on, and performing mutually agreed-to Development
Programs for Products, and shall implement the Global Development Plan.

3.2  
JCC Appointments

As soon as is reasonably possible after the Effective Date, the parties shall
select their respective appointments to the JCC as provided for in Section 5.

3.3  
Preparation of (Initial and Annual) Global Development Plans and Development
Program Budgets

On or before December 31, 1995 and by no later than seventy five (75) days
before the commencement of each calendar year thereinafter, the JCC shall
consider and approve annually a Global Development Plan, including a budget for
all planned Development Expenses for all Development Programs on a calendar year
basis for each year until the expected date of commercialization. The budget
shall designate all expenditures listed in such budget as either discretionary
or required items. Each Global Development Plan shall set forth in reasonable
detail, for the following calendar year, all anticipated Development Programs
and any non-routine activities which the JCC anticipates with respect to
Development.

      [*]  
Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

14



--------------------------------------------------------------------------------



 



3.4  
Development Programs and Budgets

From the Effective Date, QLT and Novartis will immediately undertake the
following Development Programs:
3.4.1 the development of BPD in AMD and/or other ophthalmic indications in the
Field as decided by the JCC;
3.4.2 a feasibility study of ZnPc in AMD in the Field, and any additional work
for same approved by the JCC; and
3.4.3 any other Development approved by the JCC for an Additional
Photosensitizer.
The initial draft of each Development Program and each budget in respect of same
shall be prepared by the Project Team constituted by the JCC to conduct such
Development Program, and shall be submitted to the JCC at least fifteen
(15) days prior to the meeting of the JCC at which such plan and budget is to be
considered. There will be at least one Development Program, and, where
appropriate, the JCC may establish additional Development Programs for
significant ophthalmologic applications. Each Development Program shall include
annual operating budgets, objectives, schedules and milestones for Development.
Wherever possible, plans for Development Programs will include assignments of
sub-projects to individuals or to corporate units or to third parties. Examples
are the preparation in whole or in part of regulatory submissions, or conduct of
clinical trials.

3.5  
Feasibility Studies

Before deciding to establish a Development Program, the JCC, if already
constituted, may direct that some additional discovery, research effort or
evaluation is required to establish the feasibility of a Development Program.
The planning, implementation and management of these studies may be assigned by
the JCC to any Project Team which has been constituted and that the JCC
determines is appropriate, and the costs incurred in such additional discovery
research efforts and evaluation shall be considered Development Expenses under
the terms of this Agreement.

3.6  
Cooperation

Each party shall cooperate with and assist the other to perform its Development
obligations hereunder, which cooperation and assistance shall include but not be
limited to the following:
3.6.1 each party shall provide the other with all information and material in
such party’s care or control that the other reasonably requires to perform its
obligations hereunder; and
3.6.2 where such party’s acceptance, verification, validation, or other review
of deliverables prepared by the other is required, such party shall promptly and
diligently attend to same and communicate its approval or comments to the other,
and in any event no later than fourteen (14) calendar days after such response
is requested or received, whichever is later.

      [*]  
Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

15



--------------------------------------------------------------------------------



 



3.7  
Interim Development Measures

3.7.1 Interim Development Activities. Until the Initial Global Development Plan
is approved in accordance with the terms of this Agreement, any development
activities by either party will only be considered as Development under this
Agreement if the representatives of QLT and Novartis referred to in Section 3.2
have mutually agreed in writing to consider the costs which may occur in this
period as Development Expenses.
3.7.2 Interim Development Expenses. QLT and Novartis shall share in accordance
with the Funding Formula all Development Expenses for the interim Development
activities for the period from July 1, 1994 through to the commencement of the
Initial Global Development Plan, expected to be no later than December 31, 1995.
3.7.3 Responsibilities. The parties hereto will keep each other informed at
regular intervals of the interim development activities. Each party will appoint
a member of its staff to liaise with the other party throughout this interim
period. The persons appointed at the Effective Date to carry out such function
shall be Dr. Gustave Huber for Novartis and Dr. Vincent Salvatori for QLT.

3.8  
Development After the Transition Effective Date

3.8.1 Upon and after the Transition Effective Date, the parties will cease to
perform under any Development Programs with regard to all Products and will not
initiate any joint Development activities for any Products. Sections 3.1 through
3.7 shall be of no further force or effect as of the Transition Effective Date.
3.8.2 As of the Restatement Date, Novartis is currently performing a clinical
trial under the code “CBPD952A2308 (DENALI)” (the “Denali Study”). Novartis
shall have the right to continue or to terminate the Denali Study at its sole
discretion. Novartis shall notify QLT about the results of the Denali Study in
writing five (5) days before scientific communication or any other publication
of the results; provided that the notice provisions contained in Section 29.14
shall not apply for the purposes of this Section 3.8.2. During the performance
of the Denali Study, Novartis shall continue to have access to clinical sites
and physicians with respect to the Visudyne Product in the QLT Territory solely
to the extent necessary to complete the Denali Study. As of the Restatement
Date, Novartis is also supporting two (2) investigator initiated studies
(numbered CBPD952AUS05 and CBPD952AUS06) in the QLT Territory which it will
continue to support after the Transition Effective Date. Subject to
Section 10.11.6, after the Transition Effective Date, Novartis shall have the
right to continue to invite health practitioners who are based in the QLT
Territory to scientific or medical meetings, symposia, congresses, advisory
boards and other similar events in the Novartis Territory. In addition, Novartis
shall have the right to present and publish any data resulting from the Denali
Study, the Mont Blanc Study and the Everest Study in the QLT Territory. Novartis
shall have no other rights to perform development or commercialization of
Visudyne Products in the QLT Territory after the Transition Effective Date. For
the avoidance of doubt, QLT shall not be entitled to receive any data from any
of the Mont Blanc, Denali or Everest studies.

      [*]  
Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

16



--------------------------------------------------------------------------------



 



Section 4 PDT Devices

4.1  
PDT Device Development

On behalf of the Alliance, QLT shall use reasonable efforts to establish
strategic alliances with device companies to jointly develop PDT devices and
make them available to the Alliance for Development Programs prior to the
Transition Effective Date.

4.2  
Coordination of Marketing and Educational Programs

Novartis acknowledges that QLT has agreed to cooperate with its device alliance
partners in the marketing, education and sales efforts of PDT devices prior to
the Transition Effective Date. Specifically, QLT has agreed to:
4.2.1 use reasonable efforts to cooperate with the device company’s marketing,
education and sales efforts;
4.2.2 treat any marketing plans and sales forecasts of the device company as
confidential and not to disclose such information to any third parties without
the prior written consent of the device company;
4.2.3 make available to the device companies all sales lead and/or product
inquires for Products; and
4.2.4 cooperate in clinical marketing and education to ensure mutual
representation at education programs, medical conferences, workshops and major
presentations at leading medical centres.

4.3  
PDT Devices

All costs of the development of PDT devices with device companies will be at
QLT’s expense. Costs related to the acquisition of PDT devices which are
necessary for clinical and non-clinical use in Development Programs prior to the
Transition Effective Date will be considered as Development Expenses as provided
for in Section 1.1.18. Upon and after the Transition Effective Date, Novartis
will contract with PDT device companies on its own. QLT will provide Novartis
with access to any future device that QLT may develop on its own or in
collaboration with Third Parties for use with the Visudyne Product in the
Novartis Territory, or, if QLT does not have the right to provide such access in
accordance with the terms of its agreement with such Third Party(ies), QLT will
use reasonable efforts to facilitate Novartis’ discussions with such Third
Party(ies) regarding Novartis’ access to such device.

      [*]  
Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

17



--------------------------------------------------------------------------------



 



Section 5 Joint Coordinating Committee

5.1  
Creation of JCC

The parties shall constitute a Joint Coordinating Committee or JCC, consisting
of four appointees from each of QLT and Novartis. The parties shall cause the
JCC to meet as soon as is reasonably possible after the Effective Date. Each
party may replace any of its representatives on the JCC, subject to giving not
less than 48 hours notice of such replacement to the other party. If the
appointee of either party is unable to attend a meeting of the JCC, that party
may nominate another person to attend and vote at the meeting in place of the
appointee, subject to giving not less than 48 hours notice to the other party.

5.2  
Powers of the JCC

The JCC shall manage, or supervise the management of, the business and affairs
of the Alliance, the co-ordination and regulation of the rights and obligations
of the parties with respect to this Agreement, the furnishing and performance of
the Work and the distribution of the benefits therefrom, and without limiting
the generality of the foregoing, will have the power to:
5.2.1 approve the Global Development Plan, including estimates of total costs
and measures to protect against cross-sales, and approve revisions to the Global
Development Plan annually;
5.2.2 consider, and if satisfied, approve all annual operating budgets, capital
plans, long-range plans and other plans, forecasts and projections for each
Development Program presented to the JCC by the Project Team;
5.2.3 consider, and if satisfied, approve objectives and schedules for each
Development Program set by the Project Team;
5.2.4 consider, and if satisfied, approve Development Programs and any
variations, amendments, suspensions or deletions thereto that may be recommended
from time to time by the Project Team;
5.2.5 consider and establish additional Project Teams where appropriate;
5.2.6 review the progress of each Development Program on a Calendar Quarterly
basis;
5.2.7 approve the composition of and staffing levels for the Project Team,
including the appointment of the Program Coordinator;
5.2.8 receive proposed Product launch strategies and tactics proposed by
Novartis on a country-by-country or region-by-region basis for Products;
5.2.9 make, amend and repeal from time to time rules and procedures, not
inconsistent with the provisions of this Agreement, to regulate the business and
affairs of the Alliance;

      [*]  
Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

18



--------------------------------------------------------------------------------



 



5.2.10 give general direction and guidance to the Project Team;
5.2.11 consider, and if satisfied, approve all capital acquisitions and capital
projects and all dispositions of capital assets which individually are estimated
to cost or have a value not exceeding such amount as is from time to time
determined by the parties;
5.2.12 establish fiscal and financial policies of the Alliance;
5.2.13 establish accounting procedures and accounting policies applicable to the
Alliance;
5.2.14 on behalf of the Alliance and the parties sell, lease or otherwise
dispose of equipment or facilities comprised in the Assets which are being
replaced or in the opinion of the JCC are no longer required for the purpose of
the Alliance;
5.2.15 in the names of the Alliance and the parties commence, prosecute or
defend any action or proceeding against or initiated by any person other than
the parties pertaining to the Work or to the business of the Alliance and
compromise any claim as they consider in the best interests of the parties;
5.2.16 carry out such other duties as QLT and Novartis shall mutual agree upon
in writing; and
5.2.17 JCC shall have the power to discontinue a Development Program in whole or
in part to address a failure of any Product under Development to meet Acceptable
Levels of Efficacy or Safety.

5.3  
Decisions of the JCC

No decision will be taken by the JCC at any meeting of the JCC unless the
decision is made unanimously by all appointees present at that meeting.

5.4  
Authorities and Rules of Procedure

The conduct of the business and affairs of the Alliance shall be governed by the
Authorities and Rules of Procedure set out in Schedule 5.4, as may be amended
from time to time with the unanimous consent of all appointees to the JCC.

5.5  
Delegation by the JCC

The JCC will have the full power and authority to delegate, upon the terms and
conditions and subject to the limitations and restrictions, if any, stipulated
by the parties from time to time, to any Project Team the authority to exercise
any of its powers set out in Section 5.2 on behalf of the JCC.

      [*]  
Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

19



--------------------------------------------------------------------------------



 



5.6  
Chair of the JCC

A Chairperson and a Vice-Chairperson of the JCC shall be appointed annually on a
calendar year basis in alternation between representatives of the parties,
starting with QLT having the right to appoint the Chairperson and Novartis
having the right to appoint the Vice-Chairperson for the remainder of 1994 and
for 1995 and vice versa in 1996. The JCC shall appoint a Secretary of the JCC.
The specific duties and responsibilities of the Chairperson, Vice-Chairperson
and Secretary will be established by the JCC.

5.7  
Changes in the Role of the JCC After the Transition Effective Date; Primary
Contacts

5.7.1 Upon and after the Transition Effective Date, the JCC shall have no
further authority over the development or commercialization of any Product,
including but not limited to the Visudyne Product, and Sections 5.1 through 5.6
shall be of no further force or effect as of the Transition Effective Date.
5.7.2 Within ten (10) days after the Restatement Date, each party shall appoint
one (1) representative to serve as its primary contact with the other party to
coordinate activities under this Agreement with regard to the Visudyne Product.
Such persons shall discuss periodically how to implement information exchange,
reporting and payments under this Agreement and conducting initial discussions
regarding any disputes that may arise out of any ongoing royalty obligations of
Novartis under this Agreement, upon and after the Transition Effective Date.
Section 6 Project Team

6.1  
Creation of Project Teams

At the first meeting of the JCC, the JCC will constitute one or more Project
Teams, consisting of an appropriate composition of clinical research, regulatory
affairs, preclinical, toxicology, device development, manufacturing and
marketing personnel from among QLT and Novartis.

6.2  
Proceedings of Project Teams

The Project Team shall meet at the call of the parties, but not less often than
once each Calendar Quarter, in each case at a mutually convenient location, or,
if agreed between the parties, by video or telephone conference. A quorum for
any meeting of the Project Team shall consist of at least one appointee
representing QLT and one appointee representing Novartis.

6.3  
Team Leader

Each of Novartis and QLT will appoint one of their appointees of the Project
Team acceptable to both parties, acting reasonably, as their Team Leader, who
shall be that parties’ principal contact person in respect of a Project Team’s
Development Program.

      [*]  
Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

20



--------------------------------------------------------------------------------



 



6.4  
Program Coordinator

One of the Team Leaders of either of QLT or Novartis shall be appointed to be
the Program Coordinator of each Development Program, depending upon the phase of
the Development Program, or as otherwise agreed between the parties. Unless the
parties expressly agree otherwise, QLT, in consultation with the JCC, shall
appoint a QLT employee as the Program Coordinator of the Project Team for
activities up to the end of phase II clinical studies of any Development
Program, and Novartis, in consultation with the JCC, shall appoint a Novartis
employee the Program Coordinator for activities subsequent to the end of Phase
II clinical studies of any Development Program. The function of the Program
Coordinator will be to, in consultation with the other party’s Team Leader,
arrange and chair the necessary meetings of the Project Team and ensure that the
Project Team is performing the functions as set out in Section 6.5.

6.5  
Functions of Project Team

The functions of each Project Team shall be to:
6.5.1 prepare the portion of the Global Development Plan applicable to such
Project Team’s Development Program, including estimates of total costs and
updating such portion of the Global Development Plan, as required, on an annual
basis for approval by the JCC;
6.5.2 prepare the plans for its Development Program for approval by the JCC;
6.5.3 design, implement, perform and manage each Development Program, including
all required clinical and non-clinical studies, and all regulatory matters and
filings on a day-to-day, month-to-month basis, all as approved by the JCC, under
the direction of the Program Coordinator;
6.5.4 form a communications link between the parties with respect to the matters
contemplated by this Agreement;
6.5.5 inform the JCC in advance of significant issues encountered in
implementing Development Programs;
6.5.6 report to the JCC on the progress of Development Programs as requested by
the JCC; and
6.5.7 such other duties as the JCC shall deem advisable.

6.6  
Prohibited Actions

The Project Team shall not take any action of the general type prohibited by the
JCC from time to time.

      [*]  
Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

21



--------------------------------------------------------------------------------



 



6.7  
Reporting Relationship

The Project Team shall report to the JCC. The Development Program and budgets
prepared by the Project Team shall be submitted to the JCC for approval by the
JCC annually, and will be reviewed by the JCC periodically. In the event of any
significant issues or any substantial deviation from the timelines or any other
element of the Global Development Plan or any Development Program, the Project
Team will notify the JCC on a timely basis.

6.8  
Changes in Role of Project Teams After the Transition Effective Date

Upon and after the Transition Effective Date, the Project Teams shall have no
further authority with respect to any Products, including but not limited to the
Visudyne Product and Sections 6.1 through 6.7 shall be of no further force or
effect as of the Transition Effective Date.
Section 7 Personnel
7.1 Allocation of Personnel
Each party reserves the right to determine which of its personnel shall be
assigned to perform under this Agreement, and to replace or reassign such
personnel during the term of this Agreement; provided, however, that it shall:
7.1.1 subject to scheduling and staffing considerations, attempt to honour the
reasonable requests for specific individuals made by the Project Team or the
contact person designated pursuant to Section 5.7; and
7.1.2 maintain the availability of competent personnel acceptable to the other
party, acting reasonably, to the extent necessary to perform its obligations
hereunder.
Section 8 License Grants
8.1 Licenses to QLT
8.1.1 Effective as of the Transition Effective Date, and subject to the terms
and conditions of this Agreement, Novartis hereby grants to QLT and its
Affiliates an exclusive (even as to Novartis), fully paid up, royalty free
(except as provided in Sections 20 and 27), perpetual license under the Novartis
Technology, to research, develop, use, import, offer for sale and sell the
Visudyne Product in the QLT Territory. This license shall include the right to
grant sublicenses through multiple tiers of sublicensees with the prior written
consent of Novartis, such consent not to be unreasonably withheld. For the
avoidance of doubt, QLT shall have the right to appoint distributors to sell,
but not to market or promote the product, without Novartis’ prior written
consent. QLT shall also be entitled to engage a contract sales force to sell
Visudyne Product on its behalf without the prior written consent of Novartis,
provided that does not include a co-promotion, co-marketing or other similar
arrangement with a Third Party. QLT

      [*]  
Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

22



--------------------------------------------------------------------------------



 



shall have the right to grant to any such distributors or contract sales force
providers a sublicense under this Section 8.1.1 to the extent necessary to
enable such Third Party to conduct such activities.
8.1.2 Effective as of the Transition Effective Date, and subject to the terms
and conditions of this Agreement, Novartis hereby grants to QLT and its
Affiliates a non-exclusive, fully paid up, royalty free (except as provided in
Sections 20 and 27), perpetual license under the Novartis [*] Patents, to
research, develop, use, import, offer for sale and sell the Visudyne Product in
the QLT Territory. This license shall include the right to grant sublicenses
through multiple tiers of sublicensees with the prior written consent of
Novartis, such consent not to be unreasonably withheld. For the avoidance of
doubt, QLT shall have the right to appoint distributors to sell, but not to
market or promote the product, without Novartis’ prior written consent. QLT
shall also be entitled to engage a contract sales force to sell Visudyne Product
on its behalf without the prior written consent of Novartis, provided that does
not include a co-promotion, co-marketing or other similar arrangement with a
Third Party. QLT shall have the right to grant to any such distributors or
contract sales force providers a sublicense under this Section 8.1.2 to the
extent necessary to enable such Third Party to conduct such activities.
8.1.3 Effective as of the Transition Effective Date, and subject to the terms
and conditions of this Agreement, Novartis hereby grants to QLT and its
Affiliates an exclusive (even as to Novartis), fully paid up, royalty free,
perpetual license to use and publicly display the Visudyne Trademark, including
the domain name “Visudyne.com”, solely to sell, promote, market and otherwise
commercialize the Visudyne Product in the QLT Territory for indications for
which the FDA has granted or may grant in the future regulatory approval in the
Field. This license shall include the right to grant sublicenses through
multiple tiers of sublicensees with the prior written consent of Novartis, such
consent not to be unreasonably withheld, except that QLT may grant sublicenses
under this Section 8.1.3 without the prior written consent of Novartis to the
extent necessary to allow the distributors and contract sales force providers to
conduct activities as permitted pursuant to Section 8.1.1, and to allow
manufacturers of the Visudyne Product to conduct their obligations as permitted
pursuant to Section 8.1.4. QLT undertakes not to use the Visudyne Trademark
outside of the QLT Territory or in the QLT Territory outside the Field, except
to the extent necessary to engage subcontractors to manufacture the Visudyne
Product for QLT in accordance with the license granted to QLT in Section 8.1.4.
8.1.4 Effective as of the Transition Effective Date, and subject to the terms
and conditions of this Agreement, Novartis hereby grants to QLT and its
Affiliates a nonexclusive, fully paid up, royalty free, perpetual license under
the Novartis Technology, to make and have made the Visudyne Product anywhere in
the Territory for the purpose of exercising its rights and performing its
obligations under this Agreement. This license shall include the right to grant
sublicenses through multiple tiers of sublicensees with the prior written
consent of Novartis, such consent not to be unreasonably withheld, except that
QLT shall be entitled to appoint a sub-contractor for the manufacture of the
Visudyne Product without the prior written consent of Novartis, and to grant
such subcontractor a sublicense under this Section 8.1.4 to the extent necessary
to allow such subcontractor to perform such activities; provided that QLT will
include in any Agreement with such subcontractor a license allowing QLT itself,
and Novartis as

      [*]  
Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

23



--------------------------------------------------------------------------------



 



sublicensee of QLT, to practice any intellectual property rights created by such
subcontractor that are necessary or useful for manufacturing the Visudyne
Product; provided that the foregoing shall not obligate QLT or such
subcontractor to transfer technology or otherwise enable the practice of such
license, other than expressly provided for under this Agreement.

8.2  
Licenses to Novartis

8.2.1 Subject to the terms and conditions of this Agreement, QLT hereby grants
to Novartis and its Affiliates an exclusive (even as to QLT), royalty bearing,
perpetual license under the QLT Technology, to research, develop, use, import,
offer for sale and sell the Visudyne Product in the Field in the Novartis
Territory. This license shall include the right to grant sublicenses through
multiple tiers of sublicensees. Additionally, effective as of the Transition
Effective Date, and subject to the terms and conditions of this Agreement, QLT
hereby grants to Novartis and its Affiliates a non-exclusive, royalty bearing,
perpetual license under the QLT Technology, to make and have made the Visudyne
Product anywhere in the world solely for the purpose of exercising its rights
under this Agreement, subject to QLT’s right to be the sole supplier of the
Visudyne Product as set forth in Section 9.6.1. The foregoing license and
sublicensing rights are, as to rights granted to QLT pursuant to the UBC
Agreement and the MGH Agreement that are sublicensed to Novartis pursuant to
this Section 8.2, limited to the scope of the rights granted to QLT pursuant to
such agreements. QLT may agree to amend the UBC Agreement or the MGH Agreement
in any way; [*]. Novartis’ obligation to pay Third Party Royalties, or any other
amount to QLT in respect of the [*] is limited to the obligations contained at
[*] of this Agreement. QLT covenants to observe the terms of the UBC Agreement
and the MGH Agreement [*] Novartis [*] that does [*] with the terms and
conditions of this Agreement.
8.2.2 Effective as of the Transition Effective Date, and subject to the terms
and conditions of this Agreement, QLT hereby grants to Novartis and its
Affiliates a non-exclusive, royalty-bearing, perpetual license under the QLT [*]
Patents to research, develop, use, import, offer for sale and sell the Visudyne
Product in the Field in the Novartis Territory. Additionally, effective as of
the Transition Effective Date, and subject to the terms and conditions of this
Agreement, QLT hereby grants to Novartis and its Affiliates a non-exclusive,
royalty bearing, perpetual license under the QLT [*] Patents, to make and have
made the Visudyne Product anywhere in the world solely for the purpose of
exercising its rights under this Agreement, subject to QLT’s right to be the
sole supplier of the Visudyne Product as set forth in Section 9.6.1. These
licenses shall include the right to grant sublicenses through multiple tiers of
sublicensees.

8.3  
No Implied Rights

This Agreement confers no right, license, or interest by implication, estoppel,
or otherwise under any Patents, Proprietary Information, or other intellectual
property rights of either party except as expressly set forth in this Article 8
and Articles 24 and 25. Each party hereby expressly retains and reserves all
rights and interests with respect to its Patents, Proprietary Information, or
other intellectual property rights not expressly granted to the other party
hereunder.

      [*]  
Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

24



--------------------------------------------------------------------------------



 



Section 9 Manufacturing

9.1  
Responsibility for Product Manufacturing

The manufacture of Products shall be the responsibility of the Drug Owner.
Towards Third Parties, including governmental authorities, Drug Owner shall be
responsible for manufacture of the Product in compliance with Applicable Law in
the Territory. Novartis shall inform QLT of any filings or other communications
with applicable health or other governmental authorities that are required for
the manufacture of the Visudyne Product in compliance with Applicable Law after
the Transition Effective Date, other than those requirements applying prior to
the Restatement Date. Novartis shall use commercially reasonable efforts to
minimize the impact that any such requirements will have upon the manufacture of
the Visudyne Product within the requirements of Applicable Law.

9.2  
Subcontractors

The Drug Owner may contract to Third Parties for the manufacturing of Products.
The Drug Owner shall be responsible for the identification and qualification of
any such manufacturer for the Products of the Drug Owner, provided that the Drug
Owner gives advance written notice to the other party of the selection of such
manufacturer by the Drug Owner, and the Drug Owner shall indemnify and hold
harmless the other party for the performance of the manufacturer.

9.3  
Production Efforts

Each party shall ensure that sufficient quantities of Product for which that
party is responsible are available in unlabelled finished single dosage form for
non-clinical and clinical studies as part of relevant Development Programs and
in adequately identified (but not necessarily labelled) finished single dosage
form for commercial distribution.

9.4  
Manufacture of Products

Each party covenants with and represents and warrants to the other party with
respect to each of the Products for which such party is responsible that each
such Product shall be manufactured:
9.4.1 in conformance with all applicable registration applications submitted to
all regulatory bodies, and all supplements and amendments thereto;
9.4.2 in accordance with all Applicable Law of any jurisdiction in which such
Products are to be distributed of which such party has been informed, including
current GMP regulations which are in force or are hereafter adopted by relevant
regulatory bodies;
9.4.3 to meet the specifications therefor submitted to any regulatory agency
having jurisdiction over such Products and will not be adulterated and
misbranded within the meaning of the FDCA (U.S. Food, Drug and Cosmetics Act) or
any corresponding provisions of any

      [*]  
Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

25



--------------------------------------------------------------------------------



 



applicable state, foreign or municipal laws in which the definition of
adulteration or misbranding are substantially the same as in the FDCA; and
9.4.4 shall be merchantable and fit for the purposes for which intended as
specified in the applicable regulatory approval.

9.5  
Management of Samples

The parties shall cooperate with each other to permit each other to provide
Product for phase IV studies, samples and compassionate use programs. The
parties will consider requests from researchers and investigators and, on a
reasonable basis, provide them with Product free of charge and at the parties’
shipping expense with Product for non-commercial use by such researchers and
investigators.

9.6  
Manufacture of Visudyne Product After the Transition Effective Date

Upon and after the Transition Effective Date and for the remainder of the term
of this Agreement, the following will apply with respect to the manufacturing of
the Visudyne Product.
9.6.1 As the Drug Owner for the Visudyne Product, QLT will continue to
manufacture or have manufactured and supply to Novartis the finished unlabelled
Visudyne Product, in accordance with the specifications for the Visudyne Product
in existence as of the Transition Effective Date and any additional
specifications as may be required by a Regulatory Authority for the time being
and from time to time, for development and commercialization in the Novartis
Territory, subject to the terms and conditions of this Section 9.6. QLT will
supply Visudyne Product for development and commercialization in the Novartis
Territory exclusively to Novartis, and Novartis will purchase the Visudyne
Product for such purposes in the Novartis Territory solely from QLT, subject to
Novartis’ backup rights to manufacture the Visudyne Product as described in
Section 9.6.2.
9.6.2 The parties will enter into a manufacturing and supply agreement (“MSA”)
prior to the Transition Effective Date for the supply of the Visudyne Product by
QLT to Novartis for the Novartis Territory. The MSA will be consistent with this
Section 9.6, and will include terms typically contained in agreements for supply
of similar products for similar purposes, including but not limited to terms
relating to manufacturing specifications, forecasts, shipment, transfer price,
acceptance and rejection after receipt of shipments, quality standards,
Novartis’ back-up rights to manufacture Visudyne Product for the Novartis
Territory in the event of a breach of the MSA by QLT, allocation of resources in
the event that manufacturing capacity is limited, second site manufacturing
rights, audit rights, and procedures for recalls and interactions with
regulatory authorities, change control, but excluding any technology transfer,
know-how or the enablement of manufacture for the Visudyne Product after the
termination of this Agreement pursuant to Section 27. The term of the MSA shall
continue until December 31, 2019, unless Novartis gives prior written notice of
termination as permitted in this Agreement.
9.6.3 Pursuant to the MSA, Novartis will pay to QLT a transfer price for the
finished Visudyne Product of (i) [*] per vial for Visudyne Product shipped to
Novartis or its designee at a

      [*]  
Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

26



--------------------------------------------------------------------------------



 



single location identified by Novartis during the period commencing on the
Transition Effective Date until and including [*], and (ii) [*] for Visudyne
Product shipped to Novartis or its designee at a single location identified by
Novartis during the period [*] during the remainder of the term of the MSA.
9.6.4 QLT shall be responsible for the costs of [*] in the [*] period which
ended on [*] in the amount of [*].
9.6.5 The MSA shall require Novartis to submit to QLT, on a Product-by-Product
basis, by the tenth (10th) Business Day after the end of each Calendar Quarter,
a twelve (12) month rolling quarterly forecast of the quantities of Visudyne
Product that Novartis intends to order from QLT during the twelve (12) month
period commencing upon the first day of the Calendar Quarter following that in
which such forecast is submitted. All such forecasts shall be non-binding and
used for planning purposes only, subject to other terms and conditions set forth
in this Article 9.
9.6.6 Commencing upon the date upon which the MSA becomes effective,
Sections 9.1 through 9.5 shall be of no further force or effect as of the
Transition Effective Date.
9.6.7 Within thirty (30) days after the Transition Effective Date, Novartis
shall transfer to QLT any and all inventory of labeled finished Visudyne Product
packaged for the QLT Territory then physically located in the QLT Territory or
intended for supplying Visudyne Product in the QLT Territory prior to the
Transition Effective Date. QLT shall re-label any of such Visudyne Product which
has not been sold within six (6) months of the Transition Effective Date. QLT
shall pay for any such inventory at the cost at which Novartis acquired such
inventory (including packaging costs). Novartis shall submit an invoice to QLT
in respect of such inventory. Payment terms are thirty (30) days from the date
of the invoice.
Section 10 Marketing and Distribution

10.1  
Distribution by Novartis

Except as otherwise noted in this Section 10, Novartis shall have the exclusive
right to distribute, or, in any country where Novartis or any of its Affiliates
does not have a direct sales or distributorship capability, have distributed,
all Products in the Field within the Territory under this Agreement. A listing
of the countries in the Territory for which Novartis and its Affiliates as at
the Effective Date have direct sales and distributorship capabilities is
attached as Schedule 10.1 to this Agreement. In the event that Novartis grants
or sublicenses marketing rights to any Third Party in any country or region in
the Territory, Novartis will inform QLT of the identity of such Third Party
within a reasonable time period and provide QLT with copies of any written
arrangements or understanding between Novartis and such Third Party.

10.2  
Market Studies

Novartis will conduct reasonable market research in accordance with its normal
practices prior to the launch of commercial sales of each Product and shall
provide to QLT upon its general

      [*]  
Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

27



--------------------------------------------------------------------------------



 



request through the JCC copies of all market research, whether purchased
externally or generated internally by Novartis personnel, prior to launch of
each Product.

10.3  
Product Pricing

Novartis shall have responsibility for establishment of the recommended list
price for each Product and the determination of any rebates, allowances or
volume discounts to end users. Novartis shall be responsible for obtaining any
pricing approvals required from government agencies prior to commercial sale of
any Products. Novartis shall inform QLT of all pricing decisions, and, upon the
reasonable request of QLT, provide copies of any pricing studies conducted for
any Products.

10.4  
Marketing

Novartis will undertake the sales, marketing, advertising and sales promotion of
Products in the Territory. Upon the reasonable request of QLT, Novartis shall
submit a marketing plan to the JCC for each Product in each region or country in
the Territory within a reasonable time after regulatory approval of such Product
in such region or country. Novartis will conduct all sales, marketing,
advertising and sales promotion activities in accordance with Applicable Law,
including those relating to labeling and promotional literature. Upon the
reasonable request of QLT, Novartis shall provide to QLT with all sales reports
or updates produced by Novartis or Affiliates regarding Products.

10.5  
Product Labelling and Literature

Products will be promoted and marketed identifying the Drug Owner as the
manufacturer of the Product on the label and the package design, which shall be
in compliance with local laws and regulations.

10.6  
Sales Reports

Within forty-five (45) days of the end of each Calendar Quarter, Novartis shall
give QLT a quarterly report of Net Sales by Novartis of all Products, including
a breakdown of such Net Sales by country, number of units and price.

10.7  
Marketing Obligations

Novartis shall use reasonable efforts, consistent with Novartis’ reasonable
judgement as to the commercial potential for the Products and Novartis’ over-all
business and marketing plans for its medical business, to promote and increase
sales of the Products.

10.8  
Option to Distribute

In the event that Novartis fails to notify QLT within one hundred and eighty
(180) days of the date of receipt of the final regulatory or pricing approval
that is reasonably required to commercially market and sell a Product in a
particular country that Novartis intends to market

      [*]  
Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

28



--------------------------------------------------------------------------------



 



and distribute such Product in such country, then QLT, at QLT’s option, shall be
appointed the exclusive distributor of such Product in such country in
perpetuity, with a right to appoint subdistributors, with a payment to Novartis
of a commercially reasonable royalty based on the Net Sales of such Product in
such country and on such other terms as are then reasonably standard for the
distribution of pharmaceuticals at the time of such appointment, as agreed to
between the parties, acting reasonably. If the parties fail to agree on such
amount, then the matter may be referred to arbitration by either party for a
determination in accordance with Section 29.2.

10.9  
Return of Rights

In the event that QLT believes that Novartis has failed to make a good faith
effort to market a Product in accordance with Novartis’ normal practices and
standards in a given country (generally referred to as a “good faith marketing
effort”), and Section 10.8 does not apply, upon not less than 120 days notice,
QLT may refer the matter to arbitration for a determination in accordance with
Section 29.2. Upon any determination by arbitration under Section 29.2 that
Novartis has failed to make a good faith marketing effort in a country, QLT and
Novartis shall transfer the marketing rights for such Product in that country to
a third party distributor to be mutually agreed upon provided that any proceeds
received from such third party distributor shall be shared between QLT and
Novartis consistent with the terms of this Agreement.

10.10  
Co-Promotion

In the event that QLT and Novartis believe that a greater marketing effort than
the effort put forth by Novartis for any Products is justified in any country in
the Territory, then, on notice from QLT, Novartis shall offer to QLT the right
to co-promote, but not the right to sell, such Products in such country, at
QLT’s expense, on such profit sharing and other terms as are then reasonably
standard for the distribution of pharmaceuticals at the time of such
appointment, as agreed to between the parties, acting reasonably. If the parties
fail to agree on such amount, then the matter may be referred to arbitration by
either party for a determination in accordance with Section 29.2.

10.11  
Marketing and Distribution After the Transition Effective Date

Upon and after the Transition Effective Date and for the remainder of the term
of this Agreement, the following will apply with respect to the marketing and
distribution of the Visudyne Product in the QLT Territory and the Novartis
Territory. Sections 10.1 through 10.10 shall be of no further force or effect as
of the Transition Effective Date.
10.11.1 Distribution. Except as otherwise noted in this Section 10, each party
shall have the exclusive right to distribute, or, in any country where such
party or any of its Affiliates does not have a direct sales or distributorship
capability, have distributed at such party’s expense, all Visudyne Products in
the Field within its respective territory under this Agreement (i.e., QLT shall
have such right in the QLT Territory and Novartis shall have such right in the
Novartis Territory). A listing of the countries in the Novartis Territory for
which Novartis and its Affiliates currently have direct sales and
distributorship capabilities is attached

      [*]  
Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

29



--------------------------------------------------------------------------------



 



as Schedule 10.1 to this Agreement. Subject to any provisions of the Agreement
requiring consent to sub-licensing or subcontracting, in the event that a party
grants or sublicenses marketing rights to any Third Party in any country or
region in its respective territory, such party will inform the other party of
the identity of such Third Party within a reasonable time period.
10.11.2 Product Pricing. Each party shall have responsibility for establishment
of the recommended list price for the Visudyne Product and the determination of
any rebates, allowances or volume discounts to end users in its respective
territory, and each party shall be responsible for obtaining any pricing
approvals required from government agencies prior to commercial sale of Visudyne
Product in its respective territory.
10.11.3 Marketing. Novartis will undertake the sales, marketing, advertising and
sales promotion of Visudyne Product in the Novartis Territory in accordance with
Applicable Law, including those relating to labeling and promotional literature.
10.11.4 Sales Reports. Within [*] Business Days after the end of each Calendar
Quarter, Novartis shall give QLT a quarterly report of Net Sales by Novartis,
its Affiliates and sublicensees of all Visudyne Product, as recorded in
Novartis’ financial reporting systems, including a breakdown of such Net Sales
by country in both US dollars and in local currency, and the number of units of
Visudyne Product sold during such Calendar Quarter in each country. In addition
to such quarterly reports, Novartis shall also provide to QLT for the Visudyne
Product in the Novartis Territory the royalty reports as set forth in
Section 20, copies of the annual sales budget for each year, at the end of such
year for the following year, as well as a mid-year forecast update each year.
10.11.5 Marketing Obligations. Novartis shall use reasonable efforts, consistent
with its reasonable judgment as to the commercial potential for the Visudyne
Products in the Novartis Territory and its over-all business and marketing plans
for its medical business, to promote, market and sell the Visudyne Product in
the Novartis Territory. In the event that QLT [*] are being made in accordance
with [*], then the parties will meet to discuss in good faith the steps that
reasonably [*]. Novartis acknowledges that its obligations under this
Section 10.11.5 shall comply with applicable [*].
10.11.6 Promotion. Neither party shall undertake the sales, marketing,
advertising and sales promotion of the Visudyne Product in the other party’s
territory, or the promotion of the Visudyne Product to healthcare practitioners
from the other party’s territory, without the prior written consent of the other
party, provided that each party shall be free to invite healthcare practitioners
from such party’s territory to congresses and other similar scientific meetings
which take place in the other party’s territory. For the avoidance of doubt,
nothing shall prevent healthcare practitioners from a party’s territory from
presenting data from clinical trials related to the Visudyne Product in the
other party’s territory, in accordance with applicable local laws, rules and
regulations. Each party shall use reasonable efforts to inform the other about
such events in advance of the presentation, to the extent such party is aware of
them. QLT will not, either by itself or through a third party (other than
Novartis) carry out any promotional activities prior to the Transition Effective
Date. After the Transition Effective Date, Novartis will be

      [*]  
Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

30



--------------------------------------------------------------------------------



 



responsible for its promotional and field sales force expenses with regard to
the Visudyne Product in the Novartis Territory and QLT will be responsible for
its promotional and field sales force expenses with regard to the Visudyne
Product in the QLT Territory. For the avoidance of doubt, nothing shall operate
to prevent or restrict Novartis from continuing to have access to clinical
sites, other healthcare institutions and healthcare practitioners based in the
QLT Territory for its other ophthalmic products and businesses. For clarity, QLT
will not itself or through Third Party(ies), promote the Visudyne Product in
North America prior to the Transition Effective Date and [*].
10.11.7 Inventory. Novartis agrees to use reasonable efforts to ensure that
distributor inventory levels for the Visudyne Product held as of [*] do not
increase beyond the average year end inventory levels of the Visudyne Product
maintained during the [*].
10.11.8 Trademark. During the term of this Agreement, Novartis shall sell the
Visudyne Product only under the Visudyne Trademark in the Novartis Territory.
10.11.9 Website. Effective as of the Transition Effective Date, Novartis shall,
and hereby grants rights solely to QLT to amend, maintain, update and create web
content and information (“Web Content Rights”) in QLT’s sole and exclusive
discretion on the website at the URL www.visudyne.com, including all internal
links off such site (“Web Site”), provided that QLT shall be solely responsible
for any content on the Web Site and the indemnities set forth in 23.7.2.2 shall
apply to any loss or damage suffered by Novartis arising as a result of such
content. At no additional cost to QLT, Novartis shall continue to maintain the
domain name server to which QLT shall have the right to link the Web Site in
accordance with the Novartis domain name policy. QLT shall not acquire any
rights to either the Visudyne Trademark or the Web Site domain name, except as
provided in this Agreement. QLT hereby agrees to observe and perform all of the
duties, obligations, terms, provisions and covenants set out in Section 12 of
this Agreement, applicable to the use of the Visudyne Trademark on the Web Site
and to cooperate with Novartis in any content modification, links or editorial
updates regarding Visudyne domain names other than www.visudyne.com and relating
to the Novartis Territory. The parties will cooperate to transition the Web
Content Rights to QLT so as to enable QLT to assume full responsibility as soon
as reasonably practicable and in any event within thirty (30) days of the
Transition Effective Date.
10.11.10 QLT Decision to Cease Commercialization. If QLT, its Affiliates and
sublicensees all decide to Cease to Commercialize the Visudyne Product in the
QLT Territory, Section 27.7.2 shall apply to allow Novartis to elect to
commercialize the Visudyne Product in the QLT Territory.

      [*]  
Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

31



--------------------------------------------------------------------------------



 



Section 11 Regulatory Approvals

11.1  
Regulatory Approvals

11.1.1 In respect of any Products, the relevant Project Team shall assume
responsibility for compiling a Basic International Registration Documentation
(“BIRD”) according to Schedule 11.1.1.
11.1.2 The JCC shall have the responsibility to decide which party takes over
the responsibility to submit the registration dossier in a country of the
Territory according to the local regulations.
11.1.3 The submissions shall be made in each country of the Territory which the
JCC determines. In the event any party wishes to make a submission for
regulatory approval for a Product in a country that the JCC has determined not
to make a submission for regulatory approval and the JCC agrees that such party
may make such submission, that party may proceed at its cost to make the
submission on behalf of the Alliance and, if regulatory approval is granted in
such country, the party which funded the full cost of the submission shall be
entitled to such compensation as the JCC determines is appropriate in the
circumstances, acting reasonably.
11.1.4 Except as prohibited by law or upon agreement of QLT and Novartis, the
Drug Owner shall be the owner of any registration approval application thereby
obtained. If a party other than the Drug Owner is identified on any registration
approval application, such party shall be deemed to hold such approval in trust
on behalf of the Drug Owner and will take all reasonable steps to protect the
interests of the Drug Owner, and take whatever steps are necessary to
effectively assign or transfer such approval at the request of the Drug Owner.
11.1.5 The submitting party shall have the responsibility to respond on behalf
of the Alliance to any request for additional information and tests required by
the local health authorities. The costs which occur thereunder shall be
considered to be Development Expenses and shall be shared according to the
Funding Formula as set out in Section 15.2.
11.1.6 Each party shall advise the other, on a timely basis, of any regulatory
notices, actions or communications relating to any Products.

11.2  
Regulatory Responsibility

The Drug Owner shall be responsible, at its own expense, for all registrations
required by a regulatory agency or government for the manufacturing location of
the Products.

11.3  
Responsibility for Books and Records

In respect of each Product, the Drug Owner shall maintain adequate books and
records as required by the applicable boards of health and shall comply with all
Applicable Law. Without limiting the generality of the foregoing, each party
agrees to comply and have its contractors

      [*]  
Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

32



--------------------------------------------------------------------------------



 



comply with current GMP, GCP, and GLP regulations which are in force or are
hereafter adopted by any relevant regulatory authorities.

11.4  
Notice of Findings

Each party will promptly notify the other party in writing of any significant
unusual physiochemical, pharmacological, toxicological or pharmacokinetic
finding from experiments and/or clinical studies with Product.

11.5  
Recall

The parties shall immediately contact each other in the event that either party
has reason to believe that the recall of the Product may be necessary. The
parties shall fully cooperate and shall resolve any issues with respect to the
recall of any such Product including without limitation, the necessity of
declaring the recall, the manner in which the recall should be conducted and the
duration of the recall. All related costs of the administering the recall and
for loss of inventory as a result of such recall, the replacement of Product to
Novartis or credited to Novartis’ customers by Novartis and for Product involved
in such recall and incurred in the result of an injunction, seizure or stop sale
shall be deemed to be Marketing and Distribution Expenses and subject to
allocation of Net Proceeds in accordance with Section 19. This Section shall
have no effect on each party’s obligations under Sections 9, 23.5 and 23.6 under
this Agreement.

11.6  
Regulatory Approvals for Visudyne Product After the Transition Effective Date

Upon and after the Transition Effective Date and for the term of this Agreement,
the following shall apply with regard to regulatory approvals for the Visudyne
Product and Sections 11.1 through 11.5 shall be of no further force or effect as
of the Transition Effective Date:
11.6.1 Regulatory Approvals. In respect of the Visudyne Product, QLT shall
assume responsibility, at its expense, for all filings with regulatory
authorities with respect to the Visudyne Product in the QLT Territory, and
Novartis shall assume responsibility, at its expense, for all filings with
regulatory authorities with respect to the Visudyne Product in the Novartis
Territory (subject to QLT’s obligations under Article 9 and any MSA). Except as
prohibited by Applicable Law QLT shall be the owner of any registration approval
application thereby obtained in the QLT Territory and Novartis shall be the
owner of any registration approval application thereby obtained in the Novartis
Territory. The owning party shall have the responsibility to respond to any
request for additional information and tests required by the local health
authorities. Each party shall advise the other, on a timely basis, of any
regulatory notices, actions or communications relating to the Visudyne Product
that could materially and adversely affect the Visudyne Product in such other
party’s territory.
11.6.2 Regulatory Responsibility. QLT shall be responsible, at its own expense,
for all registrations required by a regulatory agency or government for the
manufacturing location of the Visudyne Product.

      [*]  
Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

33



--------------------------------------------------------------------------------



 



11.6.3 Responsibility for Books and Records. Each party shall maintain adequate
books and records for Visudyne Product in its respective territory, as required
by the applicable boards of health and shall comply with all Applicable Laws.
Without limiting the generality of the foregoing, each party agrees to comply
and have its contractors comply with current GMP, GCP, and GLP regulations which
are in force or are hereafter adopted by any relevant regulatory authorities
applicable to Visudyne Product.
11.6.4 Notice of Findings. Each party will promptly notify the other party in
writing of any significant unusual physiochemical, pharmacological,
toxicological or pharmacokinetic finding from experiments and/or clinical
studies with Visudyne Product after the Transition Effective Date.
11.6.5 Recall. The parties shall immediately contact each other in the event
that either party has reason to believe that the recall of the Visudyne Product
may be necessary. The parties shall fully cooperate in connection with such
matter provided that QLT shall have the right to make a final determination of
whether to conduct such recall in the QLT Territory, and Novartis shall have the
right to make a final determination of whether to conduct such recall in the
Novartis Territory. All related costs of the administering of the recall and for
loss of inventory as a result of such recall [*] shall be borne by [*] to the
extent the recall arises from [*]. QLT shall replace any such defective Visudyne
Product or, at Novartis’ sole discretion, any batch containing such defective
Visudyne Product, with conforming Visudyne Product or conforming batch of
Visudyne Product, as the case may be, [*]. QLT shall use commercially reasonable
efforts to complete such replacement within [*] of Novartis’ notification. All
related costs of the administering of the recall and for loss of inventory as a
result of such recall [*] and such [*]. Except as otherwise provided in this
Section 11.6.5, Novartis [*]. This Section shall have no effect on each party’s
obligations under Sections 9, 23.7.1 and 23.7.2 under this Agreement.
Section 12 Trademarks

12.1  
Novartis to Select Trademarks

Novartis, as it deems appropriate, shall originate, select and apply to register
one or more trademarks under which the Products shall be sold and distributed by
Novartis, provided that Novartis shall notify QLT prior to their selection of
such trademarks and take into account QLT’s comments regarding same. Novartis
agrees not to market any Product under a trademark which is confusingly similar
to or incorporates the whole of any trademark of Novartis existing at the time a
trademark for a Product is selected. Novartis shall be solely responsible for
all prosecution, defence, maintenance and costs relating to all such trademarks
and all decisions relative to all such trademarks shall be made by Novartis as
the trademark owner.

12.2  
Control of Trademarks

QLT shall bear no responsibility for any of the costs and efforts associated
with the selection, searching, registration, licensing and protection of such
trademarks. QLT shall not use, or assert any claim in, any of such trademarks
owned by Novartis or in any trademark confusingly similar to any of such
trademarks either during or, unless QLT has succeeded to the ownership of any

      [*]  
Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

34



--------------------------------------------------------------------------------



 



such trademark, after the expiration or termination of this Agreement nor
utilize any trademark licensed to Novartis hereunder, while such license is in
effect, in any manner so as to cause confusion with any Products or as to the
identity of any marketer thereof.

12.3  
Review of Trademarks

Upon QLT’s reasonable request from time to time, Novartis shall provide to QLT
for review, copies of all packaging, promotional material and advertising which
it shall intend to use that refers to QLT, BPD or any Additional Photosensitizer
of QLT. At QLT’s reasonable request, Novartis shall refer to the Products of QLT
in such literature by the QLT trademark that QLT indicates is appropriate, and
use such trademarks in a manner consistent with QLT style guidelines for the use
of same, as amended from time to time. Novartis shall include on material
bearing such trademarks an acknowledgement that such trademarks are the property
of QLT. If necessary in any market to maintain QLT’s rights in any QLT
trademarks, Novartis shall enter into a registered user agreement regulating its
use of such QLT trademarks.

12.4  
Trademarks for Product After the Transition Effective Date

12.4.1 Upon and after the Transition Effective Date, Sections 12.1 through 12.3
shall cease to apply as to any of the parties’ trademarks, except that such
Sections shall continue to apply to the Visudyne Trademark after the Transition
Effective Date, subject to Section 12.4.2.
12.4.2 As set forth in Section 10.11.8, upon and after the Transition Effective
Date, and during the term of this Agreement, Novartis shall sell the Visudyne
Product only under the Visudyne Trademark in the Novartis Territory. Upon and
after the Transition Effective Date, QLT will sell the Visudyne Product only
under the Visudyne Trademark in the QLT Territory. QLT will not affix or use any
other trademark on or in connection with the Visudyne Product, however QLT may
use its trade name on packaging, leaflets, advertising and promotional materials
for the Visudyne Product upon and after the Transition Effective Date.
12.4.3 Upon and after the Transition Effective Date, QLT shall have a
royalty-free, fully paid right to use the Visudyne Trademark in connection with
the Visudyne Product in the QLT Territory as set forth in Section 8.1.3. QLT
shall use such trademark in a manner consistent with Novartis style guidelines
for the use of same, as amended from time to time. QLT shall include on material
bearing such trademark an acknowledgement that such trademark is the property of
Novartis. Upon Novartis’ reasonable request from time to time, QLT shall provide
to Novartis for review, copies of all packaging, promotional material and
advertising which it shall intend to use that refers to the Visudyne Trademark
so that Novartis may confirm QLT’s compliance with this Section 12.4.
12.4.4 Upon and after the Transition Effective Date, Novartis shall be
responsible for registering, and shall maintain, the Visudyne Trademark in the
QLT Territory for as long as the Visudyne Product is sold in the QLT Territory,
at its own expense. QLT shall cooperate with Novartis, in the preparation,
execution or recording of any documents necessary to register or otherwise
protect the Visudyne Trademark in the QLT Territory.

      [*]  
Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

35



--------------------------------------------------------------------------------



 



12.4.5 Novartis will maintain the Visudyne Trademark in the Novartis Territory,
at its own expense.
12.4.6 Either party shall notify the other party in writing promptly upon
learning of any actual, alleged or threatened infringement of the Visudyne
Trademark or of any unfair trade practices, trade dress imitation, passing off
of counterfeit goods, or like offenses, against the Visudyne Trademark by a
Third Party, identifying in such notice the alleged infringer and the alleged
infringement complained of and furnishing the information upon which such
determination is based. Novartis shall have the first right, but not the
obligation, through counsel of its choosing and at its expense, to take any
measures it deems appropriate to stop such infringing activities by such Third
Party in the QLT Territory. Upon reasonable request by Novartis, QLT shall give
Novartis all reasonable information and assistance, and, if necessary for
Novartis to prosecute any legal action, joining in the legal action as a party
at Novartis’ expense. QLT shall have the right to participate and be represented
in any such action by its own counsel and its sole cost and expense without
reimbursement hereunder. If QLT elects to so participate or be involved,
Novartis shall provide QLT and its counsel with an opportunity to consult with
Novartis and its counsel regarding the prosecution of such action (including
reviewing the contents of any non-privileged correspondence, legal papers or
other documents related thereto). In the event Novartis fails within two
(2) months following notice of such infringement, or earlier notifies QLT in
writing of its intent not to take commercially appropriate steps to remove any
infringement of the Visudyne Trademark then QLT shall have the right, but not
the obligation, to do so at QLT’s sole cost and expense. Upon reasonable request
by QLT, Novartis shall give QLT all reasonable information and assistance in
connection with such suit for infringement at QLT’s expense.
Section 13 Mandatory Right of First Refusal on Additional Photosensitizers

13.1  
RFR Notice

During the term of this Agreement, each party will promptly notify the other
through the JCC of any opportunities in the Field for the development or
commercialization of any Photosensitizer other than BPD or ZnPc that such party
may have developed, licensed, acquired or otherwise has commercial access (which
notice is hereinafter called the “RFR Notice”).

13.2  
Terms of RFR Notice

The RFR Notice shall state a reasonably clear and complete description of the
opportunity for such Photosensitizer, and the terms on which each party offers
the opportunity to exploit such Photosensitizer, including all monetary and all
other material terms, all of which terms shall be consistent with the terms of
this Agreement.

13.3  
Proof of Principle Required

The RFR Notice shall also be accompanied by sufficient preliminary testing of
the Photosensitizer to establish the proof of principle for the Photosensitizer
in the Field.

      [*]  
Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

36



--------------------------------------------------------------------------------



 



13.4  
Acceptance Notice

Upon receipt of the RFR Notice, the other party may elect to extend the terms of
this Agreement to include the development and commercialization of such
Photosensitizer within the Field by delivering to the party giving such notice
of its intention to do so within sixty (60) days following receipt by the other
party of the RFR Notice (which notice is hereinafter called the “Acceptance
Notice”).

13.5  
Agreement with Third Parties

If the other party fails to deliver the Acceptance Notice in the time period set
out in Section 13.4, then the party wishing to commercialize such
Photosensitizer in the Field may offer and agree with any other party for the
commercialization of same on terms and conditions no more favourable than those
set out in the RFR Notice.

13.6  
Mandatory Right of First Refusal on Additional Photosensitizers After the
Transition Effective Date

Notwithstanding Section 13.1 through 13.5, upon and after the Transition
Effective Date the mandatory right of first refusal pursuant to this Section 13
shall be of no further force or effect. The parties further acknowledge that
there has been no development of Additional Photosensitizers prior to the
Transition Effective Date.
Section 14 Right of First Option to Commercialize
Verteporfin in Certain PDT Dermatology Fields

14.1  
Option Field

As used in this Section 14 “Option Field” will mean the use of Verteporfin in
PDT for the treatment, prevention or diagnosis of any dermatological condition
excluding the treatment, prevention or diagnosis of dermatological tumors. For
greater certainty, dermatological tumors include all forms of non-melanoma skin
cancer, including multiple basal cell carcinoma, and such conditions are outside
of the Option Field. Novartis will have no rights or entitlements whatsoever
with respect to any existing or future development programs or the marketing and
sale of Verteporfin for the treatment, prevention or diagnosis of dermatological
tumors.

14.2  
Option Notice

14.2.1 At least 60 days prior to the date that QLT anticipates holding an end of
phase II clinical trial meeting with the FDA with respect to any phase II
clinical trials conducted by QLT with respect to the use of Verteporfin in the
Option Field, QLT will notify Novartis (the “Option Notice”) of its intention to
further develop and commercialize the use of Verteporfin in one or more
dermatological conditions in the specified Option Field. Upon Novartis’ request,
QLT will provide reasonably promptly to Novartis its views on the clinical and
pre-clinical data possessed by QLT related to the use of Verteporfin for the
dermatological conditions that are the subject of the Option Notice, along with
QLT’s then current plans for the continued development and

      [*]  
Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

37



--------------------------------------------------------------------------------



 



commercialization of Verteporfin for those dermatological conditions and will
reasonably discuss the same with Novartis.
14.2.2 If Novartis wishes to participate in the commercialization of Verteporfin
in the dermatological conditions described in the Option Notice, Novartis will
notify QLT of such intent within thirty days after receipt of the Option Notice
and QLT and Novartis will then negotiate each in good faith the financial and
all other material terms of an agreement pertaining to the commercialization of
Visudyne in such dermatological indications. If:
1. Novartis notifies QLT that it does not wish to participate in such
commercialization of Verteporfin;
2. Novartis fails to notify QLT that it wishes to participate in such
commercialization of Verteporfin in the time period set out above; or
3. Novartis and QLT fail to enter into a letter of intent with respect to the
commercialization of Verteporfin in the dermatological conditions described in
the Option Notice prior to the 60th day after the date of QLT’s Option Notice or
if Novartis and QLT fail to enter into a binding agreement with respect to the
commercialization of Verteporfin in the dermatological conditions described in
the Option Notice within 60 days thereafter;
then QLT will be free to pursue alone, or enter into agreements with one or more
Third Parties for, the promotion, distribution and/or sale of Verteporfin in the
dermatological conditions that were the subject of the Option Notice. Except
where the events referred to in (1) and (2) above occurred, for a period of one
year following the date that QLT and Novartis discontinue such negotiations such
agreements with Third Parties will not be on terms and conditions that are
materially more favorable to the Third Party than those previously offered by
QLT to Novartis.
14.2.3 Nothing in this Section 14 will obligate QLT to pursue the development,
regulatory approval or commercialization of Verteporfin for use in any
dermatological condition.

14.3  
Right of First Option to Commercialize Verteporfin in Certain PDT Dermatology
Fields After the Transition Effective Date

Notwithstanding Section 14.1 and 14.2, upon and after the Transition Effective
Date the right of first option to commercialize Verteporfin in certain PDT
Dermatology Fields pursuant to this Section 14 shall be of no further force or
effect.

      [*]  
Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

38



--------------------------------------------------------------------------------



 



Section 15 Sharing of Development Expenses

15.1  
Parties to Fund their Share of the Cost of Development Programs

Each party shall fund its share of the cost of all Development Programs incurred
in any fiscal year calculated in accordance with the Funding Formula and paid in
accordance with the mechanism set out in this Section 15.

15.2  
Funding Formula for Development Expenses

Subject to Section 19.2, the formula for the funding of Development Expenses
(the “Funding Formula”) shall be as set out in this Section 15.2:
15.2.1 the Development Expenses for BPD will be split 60% to Novartis and 40% to
QLT, except for regulatory filing fees paid to a regulatory authority, which
will be split 50% to Novartis and 50% to QLT;
15.2.2 the Development Expenses for ZnPc will be split 50% to Novartis and 50%
to QLT and regulatory fees paid to a regulatory authority will be split 50% to
Novartis and 50% to QLT;
15.2.3 in respect of any Additional Photosensitizer, as determined in advance by
the mutual agreement of QLT and Novartis, acting reasonably.

15.3  
How Funding Obligations Met

The funding obligation of each party for all Development Expenses to be incurred
in any fiscal year shall be met in three ways, namely:
15.3.1 by each party performing (and being credited for) Labour on Development;
15.3.2 by each party contributing to (and being credited for such contributions)
the payment of Third Party costs in accordance with Section 16; and
15.3.3 in accordance with any Settlement Payment to be issued pursuant to
Section 17.

15.4  
Limitation on Funding

Neither party shall recover from the other or be credited for any Development
Expenses:
15.4.1 incurred on any activities in a Development Program for which the JCC has
not approved a budget for such activities; or
15.4.2 in excess of the amount contained in the budget for such Development
Expenses without the prior written approval of the JCC.

      [*]  
Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

39



--------------------------------------------------------------------------------



 



15.5  
Inability to Meet Funding Obligations

The parties acknowledge that there may be circumstances whereby the JCC
determines that certain Work under a Development Program should be performed,
but one party is unable to meet its funding obligation under the Funding
Formula. In such circumstances, either party may, at its option, fund the entire
costs of such additional Development (“Optional Research and Development”) and
the party which funds the full costs of such Optional Research and Development
shall be entitled to such compensation as the JCC determines is appropriate in
the circumstances, acting reasonably.

15.6  
Development Expenses after the Transition Effective Date

Notwithstanding Section 15.1 through 15.5, upon and after the Transition
Effective Date, for clarity, the parties shall cease any Development, and
accordingly the parties shall cease to share Development Expenses incurred upon
and after the Transition Effective Date in connection with all Products,
including but not limited to the Visudyne Product. There shall be a final
reconciliation of any Development Expenses accrued prior to the Transition
Effective Date included in the overall final profit share statement and final
distribution of Net Sales of Visudyne Products before the Transition Effective
Date in accordance with Section 18.
Section 16 Payment under the Funding Formula
16.1 Payments under the Funding Formula
If a party has incurred less costs and expenses than its proportionate share of
Development Expenses, it shall remit to the other party an amount equal to the
quotation set out in the Funding Formula described in Section 15.2 of the
difference between its costs and expenses to those of the other party, such
remittance being paid within a further sixty (60) days after the date of the
later of the two statements described in Section 17.5. Subject to and not
inconsistent with the Release provisions of Sections 26.1 to 26.4 inclusive, any
dispute arising with respect to Development activities conducted prior to the
Transition Effective Date between the parties as to what costs and expenses are
to be shared as Development Expenses shall be referred to the JCC, except that
if such dispute arises after the Transition Effective Date, such dispute may be
referred first to the parties’ representatives provided for in Section 5.7.2,
and if such representatives fail to resolve such dispute within thirty
(30) days, to arbitration by either party for determination pursuant to
Section 29.2. For clarity, this Section 16.1 shall not apply to any development
expenses incurred for Products after the Transition Effective Date.
Section 17 Settlement Payments

17.1  
Payment of Settlement Payments

The parties shall calculate and make Settlement Payments in accordance with the
terms of this Section 17 as to Development Expenses incurred for Product prior
to the Transition Effective Date.

      [*]  
Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

40



--------------------------------------------------------------------------------



 



17.2  
Creation of Reconciliation Statements

Within forty-five (45) days of the end of each Calendar Quarter, the Program
Coordinator of each Development Program shall provide to the JCC quarterly
reconciliation statements in the form established by the JCC for the funding
status of each of the Development Programs in the Global Development Plan.

17.3  
How Reconciliations Calculated

Reconciliations shall be calculated on the aggregate of the Development Programs
undertaken so that each party funds its full share of the Development Expenses
of those programs and recovers any Development Expenses incurred by it that are
in excess of the amount that would have been borne by it under the Funding
Formula.

17.4  
Who Makes and Receives Settlement Payments

Settlement Payments shall be made to the party whose total Development Expenses
exceed the Development Expenses that should have been incurred by such party
pursuant to the Funding Formula, to the extent of such excess. Settlement
Payments shall be made by the party whose total Development Expenses falls short
of the Development Expenses that should have been incurred by such party
pursuant to the Funding Formula, to the extent of such shortfall.

17.5  
Timing and Procedure of Settlement Payments

Settlement Payments of Development Expenses shall be made by both parties in
accordance with the quarterly reconciliation statements and according to the
procedures established by the JCC. Settlement Payments shall be made in Swiss
currency and paid by wire transfer to the bank account of each party of which
the other party has been given notice from time to time. Settlement Payments for
Development Expenses shall be made:
17.5.1 annually, at a minimum; or
17.5.2 when a reconciliation statement indicates that a pre-set Reconciliation
Threshold is exceeded by any party.

17.6  
Determination of Reconciliation Thresholds

Each party shall establish its “Reconciliation Threshold” annually and notify
the JCC of same. The Reconciliation Threshold represents the total amount of
Development Expenses a party is prepared to incur without payment of a
Settlement Payment to restore such party to the position it would have been in
had the parties each incurred no more than the proportion of the Development
Expenses each is obliged to incur pursuant to this Agreement. The JCC is
responsible for initiating requests for Settlement Payments when a party
notifies the JCC that its Reconciliation Threshold has been reached.

      [*]  
Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

41



--------------------------------------------------------------------------------



 



Section 18 Proceeds from Net Sales

18.1  
Receipt and Distribution of Net Sales of Visudyne Products Prior to Transition
Effective Date

Novartis will receive all Net Sales of Product occurring prior to the Transition
Effective Date, in trust for the benefit of the Alliance and distribute same
forthwith after the end of each Calendar Quarter in accordance with the terms of
this Section 18.

18.2  
Deductions from Net Sales

Novartis shall deduct from Net Sales occurring prior to the Transition Effective
Date:
18.2.1 the Marketing and Distribution Expenses attributable to such Net Sales
and retain same for its own benefit;
18.2.2 the Manufacturing Expenses attributable to such Net Sales and:
1. if Novartis is the manufacturer of the Product in respect of which the Net
Sales were received, retain same for its own benefit;
2. if QLT is the manufacturer of the Product in respect of which the Net Sales
were received, pay same to QLT;
18.2.3 any Third Party Royalties payable by either party in respect of the
manufacture, use or sale of the Product in respect of which such Net Sales were
made, and, if QLT is the party obliged to pay such royalties, pay same to QLT.
For the avoidance of doubt, any ongoing liability on the part of QLT to make
payments to MEEI and MGH in respect of the litigation referred to at Section 26
shall not be deemed a Third Party Royalty for the purposes of the Agreement.

18.3  
Distribution of Remainder

The remainder of Net Sales occurring prior to the Transition Effective Date
after deduction as contemplated in Section 18.2 shall be credited to the parties
and distributed in the proportions contemplated in Section 19.

18.4  
Timing of Distributions

All payments and distributions to be made in accordance with this Section 18
shall be made by Novartis to QLT concurrently with the distribution of the sales
report contemplated in Section 9.6.

      [*]  
Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

42



--------------------------------------------------------------------------------



 



18.5  
Currency and Method of Payments

All payments to be made in accordance with this Section 18 shall be made by
Novartis to QLT in currency of the United States by couriered cheque or wire
transfer to the bank account of QLT of which Novartis has been given notice from
time to time.

18.6  
Conversion of Currency

Payments shall be computed and made in U.S. dollars under this Section 18 by
first converting the Net Sales and all related costs from the local currency
into Swiss francs in accordance with Novartis’ normal accounting practices and
then into U.S. dollars or such other currency as QLT may request calculated
using the “noon wholesale buying rate” published in The Wall Street Journal on
the last business day of the Calendar Quarter for such Net Sales.

18.7  
Credit to Novartis for Deficiencies

If, in respect of any Net Sales of Products occurring prior to the Transition
Effective Date the Manufacturing Expenses, Third Party Royalties and the
Marketing and Distribution Expenses exceed the Net Sales to which such expenses
are attributable, then Novartis shall be entitled to credit the amount of such
deficiency that would be allocated to QLT in accordance with Section 19 against
future distributions to QLT to be made in accordance with Section 18.3.

18.8  
Proceeds From Net Sales After the Transition Effective Date

The parties shall no longer share any proceeds from Net Sales of the Product
made upon and after the Transition Effective Date pursuant to this Section 18.
Instead, Novartis shall pay to QLT the amounts due to it pursuant to Article 20,
and QLT shall pay any applicable amounts due to Novartis pursuant to
Section 27.7.1.
Section 19 Calculation of Net Proceeds

19.1  
Proceeds Sharing

The underlying principle of this Agreement is that QLT and Novartis will equally
share risks and benefits through Development and commercialization of Products
prior to the Transition Effective Date as sole collaborators. Except as
expressly otherwise set out in this Agreement to contemplate credits for
allocation of certain expenses as agreed between the parties as set out in
Section 15.2 or modifications to the division of expenses and the benefit of
such expenses as set out in Section 19.2, after deductions or credits for the
Manufacturing Expenses, Third Party Royalties and the Marketing and Distribution
Expenses, the remainder (“Net Proceeds”) will be divided equally between QLT and
Novartis.

      [*]  
Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

43



--------------------------------------------------------------------------------



 



19.2  
Modification to Division of Proceeds

If either party wishes to reduce its contribution to Development Expenses below
the levels in Section 15.2, and the other party agrees, this reduction will be
reflected in a comparable adjustment of the sharing of Net Proceeds as agreed to
between the parties herein.

19.3  
Determination of Division of Proceeds

The determination of the Net Proceeds shall be made by both parties on a
commercially reasonable basis consistent with the terms of this Agreement. Both
parties shall agree to use all reasonable efforts to arrive at an equitable
determination.

19.4  
Disputes as to Proceeds

Subject to and not inconsistent with the Release provisions of Section 26.1 to
26.4 inclusive, in the event that the parties cannot agree on the determination
of proceeds from Net Sales as provided for in Section 19.1, either party may
refer the matter for determination to arbitration in accordance with
Section 29.2. For the avoidance of doubt, any disagreement shall in no event
relate to matters released pursuant to Sections 26.1 to 26.4 inclusive.

19.5  
Calculation of Net Proceeds During the Pre-Transition Period and After the
Transition Effective Date

19.5.1 During the Pre-Transition Period, Sections 18 and 19 continue to apply
and each of the parties agrees that it will continue to include in Manufacturing
Expenses, Third Party Royalties and the Marketing and Distribution Expenses for
Products only such costs and expenses as are reasonable for the purposes of
calculating Net Proceeds under this Agreement, consistent with past practice.
Each party agrees not to include in Manufacturing Expenses, Third Party
Royalties and the Marketing and Distribution Expenses for Products during the
Pre-Transition Period any unusual or exceptional costs or expenses without the
prior written consent of the other party.
19.5.2 Upon and after the Transition Effective Date, Novartis shall book all
sales in the Novartis Territory and pay to QLT the royalties provided in
Article 20, and Sections 18 and 19.1 to 19.4 (inclusive) shall no longer apply
to sales in respect of orders placed after the Transition Effective Date.
19.5.3 Upon and after the Transition Effective Date, QLT shall book all sales in
the QLT Territory. The JCC shall coordinate a transition to QLT of all orders
received by Novartis prior to the Transition Effective Date for Visudyne Product
to be delivered after the Transition Effective Date in the United States so that
QLT thereafter can assume responsibility for fulfilling such orders and
distributing such Visudyne Product in the QLT Territory as required therefor,
with QLT booking all such sales.

      [*]  
Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

44



--------------------------------------------------------------------------------



 



Section 20 Royalty Payments after Transition Effective Date for Visudyne
Products

20.1  
Royalties

20.1.1 As partial consideration for the rights granted to Novartis under this
Agreement, upon and after the Transition Effective Date, Novartis shall no
longer be obligated to make payments to QLT pursuant to Sections 18 and 19 with
respect to any Product, including but not limited to the Visudyne Product, but
shall pay to QLT a royalty of (i) twenty percent (20%) of Net Sales of the
Visudyne Product in the Novartis Territory by Novartis, its Affiliates and
sublicensees occurring during the period commencing on the Transition Effective
Date until and including December 31, 2014, and (ii) sixteen percent (16%) of
Net Sales of the Visudyne Product in the Novartis Territory by Novartis, its
Affiliates and sublicensees occurring during the period commencing on January 1,
2015 until and including December 31, 2019.

20.2  
Royalty Reports and Royalty Payment

20.2.1 Novartis will provide to QLT no later than [*] days after the end of each
Calendar Quarter (or portion thereof if this Agreement terminates during a
Calendar Quarter) following the Transition Effective Date, a full and accurate
accounting of the following information for each country in the Novartis
Territory in which Net Sales of the Visudyne Product were made by Novartis, its
Affiliate and sublicensees during such Calendar Quarter:
1. the Net Sales for the Visudyne Product by Novartis, its Affiliates and
sublicensees in the currency in which sales were made and in U.S. dollars after
the application of the exchange rate during the reporting period, and the
calculations made in determining such Net Sales;
2. the royalties payable in United States dollars that have accrued hereunder in
respect of such Net Sales and the basis for calculating those royalties; and
3. number of units of Visudyne Product sold in each country of the Novartis
Territory by Novartis, its Affiliates and sublicensees.
After the receipt of the royalty report for each Calendar Quarter (or portion
thereof if this Agreement terminates during a Calendar Quarter), QLT shall
submit to Novartis an invoice in respect of the royalty payment due for such
Calendar Quarter (or portion thereof if this Agreement terminates during a
Calendar Quarter) in the form mutually agreed upon by the parties within [*]
days after the Restatement Date. Subject to Novartis’ approval of the invoice,
Novartis shall pay any such royalty payment due within [*] days of receipt of
such invoice. All payments under this Agreement shall be payable in US dollars.
When conversion of payments from any foreign currency is required to be
undertaken by Novartis, the USD equivalent shall be calculated using Novartis’
then-current standard exchange rate methodology as applied in its external
reporting.

      [*]  
Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

45



--------------------------------------------------------------------------------



 



20.3  
Third Party Royalties after Transition Effective Date for Visudyne Products

20.3.1 Novartis shall reimburse to QLT all Third Party Royalties that are due
and payable pursuant to the UBC Agreement and the MGH Agreement on Net Sales of
the Visudyne Product by Novartis, its Affiliates or sublicensees in the Novartis
Territory occurring upon and after the Transition Effective Date through [*]
subject to the following: (a) Novartis’ obligation to reimburse royalties due
pursuant to the MGH Agreement shall not [*]; and (b) Novartis’ obligation to
reimburse royalties due pursuant to the UBC Agreement shall not [*]. [*] shall
pay all Third Party Royalties that are [*] upon and after the Transition
Effective Date, and except as provided in (a) and (b) of the first sentence of
this Section 20.3.1, [*]. Other than the foregoing Third Party Royalties and
subject to the provisions of Section 26 and Section 27.2.6, [*] shall be
responsible for paying any royalties or similar payments due to Third Parties
with respect to the Net Sales of the Visudyne Product in the [*], and [*] shall
be responsible for paying any royalties or similar payments due to Third Parties
with respect to Net Sales of the Visudyne Product [*]. In the event that [*]
reasonably determines that rights to intellectual property owned or Controlled
by a Third Party are required to fully exercise the licenses to the [*] shall
notify [*] of its desire to obtain such license. In such case, the parties shall
discuss in good faith [*] view of why such intellectual property rights are
required for such purpose and the material terms of compensation that [*]
expects to be necessary to obtain such license. [*] such license is [*], [*] the
payments [*] of the [*] by [*] to such Third Party. QLT shall not enter into any
agreements with Third Parties that would [*] with respect to [*] following the
Restatement Date without [*].
20.3.2 Taxes and Withholding
In the event that any royalties or other payments due to QLT are subject to
withholding tax required by Applicable Law to be paid by Novartis to the taxing
authority of any foreign country on QLT’s behalf, Novartis may deduct the amount
of such tax from the applicable royalties or other payment otherwise payable to
QLT. In such event, Novartis shall pay the taxes to the proper taxing authority
and shall send evidence of the obligation together with proof of payment to QLT
following such payment; provided, however, that prior to making any such
withholding payment, Novartis shall give QLT reasonable notice of its intention
to withhold and the basis for such withholding, and shall (both prior to and
after any such withholding) reasonably cooperate with QLT in its efforts to
eliminate or minimize such withholding obligations and/or to obtain credit for
payment thereof.
20.3.3 Records Retention after Transition Effective Date
Upon and after the Transition Effective Date, Novartis and its Affiliates will
maintain (and will ensure that Novartis’ permitted sublicensees and agents will
maintain) complete and accurate books, records and accounts that fairly reflect
their respective gross sales, expenses, relevant deductions from gross sales,
Net Sales, calculations of transfer prices and costs in sufficient detail to
confirm the accuracy of any payments required or royalty reports made pursuant
to this Section 20 and in accordance with International Financial Reporting
Standards (“IFRS”), which

      [*]  
Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

46



--------------------------------------------------------------------------------



 



books, records and accounts will be retained by Novartis for [*] after the end
of the period to which such books, records and accounts pertain.

20.4  
Financial Audit Rights, Reconciliation Payments; Confidentiality

20.4.1 After the Transition Effective Date, QLT will have the right to have an
independent accounting firm of internationally recognized standing, reasonably
acceptable to Novartis, to have access during normal business hours, and upon
reasonable prior written notice, to such of the records of Novartis and its
Affiliates as may be reasonably necessary to verify the accuracy of any royalty
reports made pursuant to Section 20.2 including the accuracy of gross sales,
applicable deductions from gross sales, and Net Sales for any Calendar Quarter
ending not more than [*] prior to the date of such request; provided, however,
that QLT will have the right to conduct no more than one (1) such audit in each
country in the Novartis Territory in any twelve (12) month period and not more
frequently than once with respect to records covering any specific period of
time. The accounting firm will provide QLT and Novartis with a written report of
its findings. QLT will bear the cost of such audit.
20.4.2 If, based on the results of such audit, additional payments are owed by
Novartis under this Agreement, Novartis will promptly make such additional
payments. Novartis will include such additional payments, together with interest
on such additional payments at an annual rate of [*] in the next quarterly
royalty report due at the latest. If the audit finds that Novartis has paid more
to QLT than it was obligated to pay under this Agreement, QLT will reimburse
Novartis for such overpayment and will pay to Novartis interest on such
overpayment at an annual rate of [*]. The provisions of this Section 20.4.2
shall also apply to any errors discovered by either party in the quarterly
royalty report which have led to an overpayment or underpayment of royalties.
20.4.3 QLT will treat all information subject to review under this Article 20 in
accordance with the confidentiality provisions of Article 24 and will cause its
accounting firm to enter into a reasonably acceptable confidentiality agreement
with Novartis obligating such firm to maintain all such financial information in
confidence pursuant to such confidentiality agreement.
Section 21 Relationship of the Parties and Accounting

21.1  
Alliance Relationship

The association of the parties is strictly limited to the purpose described in
this Agreement and will not be extended, by implication or otherwise. It is not
the purpose of this Agreement or the intention of the parties to create, nor
will this Agreement be construed to create, a partnership or in any way to
render the parties liable as partners.

21.2  
Authorized Expenditures

Except to the extent provided by this Agreement, no party will have the
authority to incur any costs or expenses on behalf of the Alliance, or to assume
any obligation, liability or

      [*]  
Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

47



--------------------------------------------------------------------------------



 



responsibility on behalf of the other party, or engage any other individual,
firm or corporation to perform any portion of the Work or provide any services
or material for the Alliance.

21.3  
Accounting

For the administrative convenience of the parties, the JCC will cause the
interests of the parties in the Assets, the parties’ obligations for the
Development Expenses, and the contributions of each party to be recorded on a
common set of books and accounts kept in accordance with accounting principles
to be determined by the JCC and on the basis of a December 31 year-end,
separately from the recording of the other business transactions carried on by
either patty.

21.4  
Financial Reports

On or before the tenth Business Day of each succeeding month, each Program
Coordinator, under the supervision of the JCC, will have prepared from such
accounts and provided to the JCC:
21.4.1 a schedule of Assets for the Alliance as at the end of the previous
month, with comparison to budget;
21.4.2 a statement of Development Expenses for the previous month, with
comparison to budget;
21.4.3 a statement of the interests of each party in the Alliance, including the
amounts each party was entitled to payment, with comparison to budget;
21.4.4 such other information as is material to the operations of the Alliance;
and
21.4.5 such other information relating to the operation of the Alliance as
either party reasonably requests;
showing the several interests of the parties therein.

21.5  
Books of Account and Records

Each party shall keep proper books of account and records and supporting
vouchers respecting all matters under this Agreement and shall allow the other
party by its duly appointed representative or accountant at its own costs and at
all reasonable times upon reasonable notice to inspect and take copies of or
extracts from such books, records, vouchers for the purpose of verifying the
amounts under this Agreement.

21.6  
The Parties Relationship and Accounting After the Transition Effective Date

21.6.1 During the Pre-Transition Period Sections 21.3 through 21.5 shall apply
with respect to activities relating to any Product, including but not limited to
the Visudyne Product, occurring prior to the Transition Effective Date.

      [*]  
Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

48



--------------------------------------------------------------------------------



 



21.6.2 Upon and after the Transition Effective Date Sections 21.3 through 21.5
shall no longer apply with respect to activities relating to any Product,
including but not limited to the Visudyne Product, occurring on or after the
Transition Effective Date.
Section 22 Representations and Warranties

22.1  
Representations of Each Party

Each party makes the representations and warranties to the other party as set
out in this Section 22.

22.2  
Title to Products

Each party hereby represents and warrants to the other that it has good and
marketable title to, and the right to sell, its Products including such
licensing of technology and patent rights as are useful and necessary for the
parties to carry out the terms of this Agreement.

22.3  
Representations and Warranties of Novartis

Novartis hereby represents and warrants as follows:
22.3.1 Novartis has been duly incorporated and organized and is validly
subsisting and in good standing in its jurisdiction of incorporation. Novartis
has the corporate power to own or lease its property and to carry on the
business as now being conducted by it;
22.3.2 the entering into of this Agreement and the transactions contemplated
hereby shall not result in the violation of any of the terms and provisions of
the constating documents of Novartis or of any indenture or other agreement,
written or oral, to which Novartis may be a party;
22.3.3 the entering into of this Agreement and the transactions contemplated
hereby shall not result in the violation of any law or regulation of any
country;

22.4  
Representations and Warranties of QLT

QLT hereby represents and warrants as follows:
22.4.1 QLT has been duly incorporated and organized and is validly subsisting
and in good standing with the Registrar of Companies (British Columbia); it has
the corporate power to own or lease its property and to carry on the business as
now being conducted by it;
22.4.2 the entering into of this Agreement and the transactions contemplated
hereby shall not result in the violation of any of the terms and provisions of
the constating documents of QLT or of any indenture or other agreement, written
or oral, to which QLT may be a party;
22.4.3 the entering into of this Agreement and the transactions contemplated
hereby shall not result in the violation of any law or regulation of any
country; and

      [*]  
Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

49



--------------------------------------------------------------------------------



 



22.4.4 to QLT’s knowledge, the entering into of this Agreement is in accordance
with [*] and will not [*] prior to the Restatement Date.
Section 23 Limitations On Liability And Indemnity

23.1  
SPECIFIC EXCLUSION OF OTHER WARRANTIES

EXCEPT AS EXPRESSLY SET OUT IN THIS AGREEMENT, EACH PARTY MAKES TO THE OTHER NO
WARRANTIES, REPRESENTATIONS, CONDITIONS, OR GUARANTEES OF ANY KIND WHATSOEVER,
EITHER EXPRESS OR IMPLIED BY LAW OR CUSTOM.

23.2  
LIMITED DAMAGES

IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER PARTY IN CONTRACT OR IN
TORT FOR DAMAGES FOR LOST PROFITS, LOST SAVINGS, OR INCIDENTAL, INDIRECT,
CONSEQUENTIAL, PUNITIVE OR SPECIAL DAMAGES IN CONNECTION WITH THE SALE OR USE OF
THE PRODUCTS OR ANY PART THEREOF OR THIS AGREEMENT UNLESS CAUSED BY SUCH PARTY’S
WILFUL MISCONDUCT.

23.3  
MONETARY LIMIT

IF, DESPITE THE FOREGOING LIMITATIONS, FOR ANY REASON EITHER PARTY BECOMES
LIABLE TO THE OTHER PARTY FOR DAMAGES INCURRED IN CONNECTION WITH THE
MANUFACTURE, DELIVERY, IMPORTATION, SALE OR USE OF THE PRODUCTS OR ANY PART
THEREOF OR THIS AGREEMENT, THEN, THE AGGREGATE LIABILITY OF SUCH PARTY FOR ALL
DAMAGES, INJURY, AND LIABILITY INCURRED BY THE OTHER PARTY AND ALL THIRD PARTIES
IN CONNECTION WITH PRODUCTS SHALL BE LIMITED TO AN AMOUNT EQUAL TO SUCH PARTY’S
THEN ACCUMULATED SHARE OF NET SALES CALCULATED IN ACCORDANCE WITH SECTION 18. IF
THIS AMOUNT IS NOT ENOUGH TO COVER THE AGGREGATE LIABILITY OF SUCH PARTY, THEN
THE LIABILITY AMOUNT SHALL BE DEDUCTED FROM THE FUTURE SHARE OF NET SALES
PROCEEDS OF SUCH PARTY AT THE RATE OF 50% OF SUCH PARTY’S DISTRIBUTION PAYMENTS
UNTIL THE LIABILITY IS COVERED.

23.4  
INDEMNITY ONLY REMEDY FOR INFRINGEMENT

EACH PARTY’S ONLY RIGHTS AND REMEDIES IN CONNECTION WITH CLAIMS BY THIRD PARTIES
THAT ANY PRODUCTS, THE RIGHTS LICENSED UNDER THIS AGREEMENT, OR THE EXPLOITATION
THEREOF INFRINGES THE INTELLECTUAL PROPERTY OR PROPRIETARY RIGHTS OR TRADE
SECRETS OF SUCH CLAIMANTS SHALL BE LIMITED TO THE INDEMNITY SET OUT IN SECTIONS
23.5 AND 23.6.

      [*]  
Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

50



--------------------------------------------------------------------------------



 



23.5  
Novartis Indemnity

Novartis agrees to indemnify and save harmless QLT from and against all claims,
actions, direct damages, losses, costs and expenses of any kind (including that
arising out of physical injury) made upon QLT by any third party:
23.5.1 respecting the manufacture, transport or storage of ZnPc and any
Additional Photosensitizers for which Novartis is the Drug Owner and the sale,
distribution or use of any Products, except for those for which QLT indemnifies
Novartis pursuant to Section 23.6; and
23.5.2 that the rights licensed by Novartis to QLT under this Agreement, or the
exploitation thereof infringes its lawful property rights, including rights in
any valid patent, copyright, or trade secret.

23.6  
QLT Indemnity

QLT agrees to indemnify and save harmless Novartis from and against all claims,
actions, direct damages, losses, costs and expenses of any kind (including that
arising out of physical injury made upon Novartis by any third party:
23.6.1 respecting the manufacture, transport, storage and sale to Novartis of
BPD (except to the extent arising from activities conducted with respect to the
Visudyne Product after the Transition Effective Date) or any Additional
Photosensitizer for which QLT is the Drug Owner;
23.6.2 respecting any promotional activities for the Visudyne Product in North
America by QLT or a Third Party acting on QLT’s behalf (other than Novartis)
prior to the Transition Effective Date; and
23.6.3 that the rights licensed by QLT to Novartis under this Agreement, or the
exploitation thereof infringes its lawful property rights, including rights in
any valid patent, copyright, or trade secret.

23.7  
Limitation of Liability and Indemnity After the Transition Effective Date

Sections 23.1, 23.2, 23.4 shall govern the parties’ limitations on liability and
indemnity with respect to activities conducted regarding the Product prior to
the Transition Effective Date.
Sections 23.1, 23.2, 23.4 shall continue to govern the parties’ limitations on
liability and indemnity with respect to activities conducted regarding the
Visudyne Product upon and after the Transition Effective Date, except that in
Section 23.4 the reference to Section 23.5 and 23.6 shall be deemed to refer
instead to Sections 23.7.1 and 23.7.2, and Section 23.3 shall cease to apply
solely with regard to activities conducted upon or after the Transition
Effective Date in respect of the Visudyne Product.

      [*]  
Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

51



--------------------------------------------------------------------------------



 



23.7.1 Novartis shall indemnify and save harmless QLT and its Affiliates from
and against all claims, actions, direct damages, losses, costs and expenses of
any kind (including that arising out of physical injury) made upon QLT and/or an
Affiliate by any third party:
1. respecting the sale, distribution or use of the Visudyne Product by Novartis,
its Affiliate or sublicensee in the Novartis Territory on and after the
Transition Effective Date, except for those for which QLT indemnifies Novartis
pursuant to Section 23.7.2, and the limitation at Section 23.2 shall not apply
to this Section 23.7.1; or
2. arising from Novartis’ material breach of this Agreement, or its negligence
or recklessness on or after the Transition Effective Date.
23.7.2 QLT shall indemnify and save harmless Novartis and its Affiliates from
and against all claims, actions, direct damages, losses, costs and expenses of
any kind (including that arising out of physical injury) made upon Novartis
and/or an Affiliate by any third party:
1. respecting the manufacture, transport, storage and sale to Novartis of
Visudyne Product on and after the Transition Effective Date, but excluding any
claims respecting the manufacture of the Visudyne Product by Novartis or its
Affiliates or Third Party independent contractors engaged by Novartis to the
extent permitted under this Agreement;
2. respecting the sale, distribution or use of the Visudyne Product by QLT, its
Affiliate or sublicensee in the QLT Territory on and after the Transition
Effective Date, including the content of the Web Site it provides in the course
of exercising its obligations under Section 10.11.9 after the Transition
Effective Date, except for those for which Novartis indemnifies QLT pursuant to
Section 23.7.1, and the limitation at Section 23.2 shall not apply to this
Section 23.7.2; or
3. arising from QLT’s material breach of this Agreement or its negligence or
recklessness on or after the Transition Effective Date.

23.8  
Limitation on Indemnities

The indemnities set out in Sections 23.5, 23.6, 23.7.1 and 23.7.2 shall apply
only on the condition that:
23.8.1 the indemnifying party shall have sole conduct of all proceedings and
negotiations connected with such claims;
23.8.2 the other party shall promptly notify the indemnifying party of all such
claims and shall not make any admissions regarding them;

      [*]  
Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

52



--------------------------------------------------------------------------------



 



23.8.3 the amount of this indemnity shall not in the aggregate exceed the limit
set out in Section 23.3 in respect of the indemnities in Sections 23.5 and 23.6;
23.8.4 the other party shall provide the indemnifying party with reasonable
assistance and authority in connection with such claims; and
23.8.5 if a claim is alleged as contemplated by Sections 23.5.2 or 23.6.2, or
the indemnifying party reasonably believes that a claim shall be alleged then,
at its own expense, the indemnifying party may procure for the other party a
license to continue to using the infringing item, and/or the indemnifying party
may modify or replace the infringing item to avoid infringement.
Section 24 Proprietary Information

24.1  
Obligation of Confidentiality

Novartis and QLT agree that it is in the best interest of both parties if the
exchange of Proprietary Information is limited to that required for performance
under this Agreement. Neither party shall communicate the other party’s
Proprietary Information to any Third Party and each party shall use its best
efforts to prevent inadvertent disclosure of the other party’s Proprietary
Information to any third party.

24.2  
Identification of Proprietary Information

A recipient of Proprietary Information shall be obligated to protect such
Proprietary Information disclosed under this Agreement as is:
24.2.1 disclosed in tangible form clearly labelled as confidential at the time
of disclosure; or
24.2.2 disclosed initially in non-tangible form identified as confidential at
the time of disclosure and, within thirty days following the initial disclosure,
summarized and designated as confidential in a written memorandum delivered to
the recipient.

24.3  
Property in Proprietary Information

All Proprietary Information received under this Agreement shall be the sole and
exclusive property of the disclosing party absolutely, whether or not the
Proprietary Information is capable of patent, copyright, registered design or
like protection, and whether or not such protection has been or is sought or
taken out.

24.4  
Acknowledgement of Confidentiality

Each of the parties acknowledge and confirm that any and all identified
Proprietary Information either party has received from the other prior to and
since the Effective Date was obtained, at the time of its receipt, under an
obligation of confidentiality on the terms as set forth herein.

      [*]  
Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

53



--------------------------------------------------------------------------------



 



24.5  
Duration of Obligation

The confidentiality obligations under this Agreement shall extend for five years
from receipt of the Proprietary Information or the expiry or earlier termination
of this Agreement, whichever occurs later.

24.6  
Exclusions from Proprietary Information

This Agreement imposes no obligation on the receiving party with respect to
Proprietary Information disclosed under this Agreement if the receiving party
can conclusively demonstrate that the information:
24.6.1 was in the receiving party’s possession before receipt from the
disclosing party; or
24.6.2 is or becomes a matter of public knowledge through no fault of the
receiving party; or
24.6.3 is rightfully received by the receiving party without a duty of
confidentiality; or
24.6.4 is disclosed by the disclosing party to a third party without a duty of
confidentiality of the third party; or
24.6.5 is disclosed under the operation of law or the requirement of a
government agency; or
24.6.6 is disclosed by the receiving party with the prior written approval of
the disclosing party; or
24.6.7 is independently developed by the receiving party.

24.7  
Disclosure to Consultants

Novartis and QLT may utilize the services of third party consultants from time
to time in connection with a Development Program or otherwise exercising their
rights to develop the Visudyne Product upon and after the Transition Effective
Date. The parties agree that Proprietary Information of either of them may be
disclosed to such consultants provided that the party making the disclosure:
24.7.1 requires the consultant to sign a confidentiality agreement setting forth
the consultant’s obligations with respect to Proprietary Information, which
shall be consistent with this Section 24; and
24.7.2 limits the disclosure to the information necessary to enable the
consultant to provide the consulting services.

      [*]  
Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

54



--------------------------------------------------------------------------------



 



24.8  
Disclosure to Employees

Novartis and QLT shall ensure that all of their respective employees who may
receive Proprietary Information of the other party have signed an agreement
setting forth the employee’s obligations with respect to Proprietary Information
in accordance with the party’s normal employment practices.
Section 25 Proprietary Rights

25.1  
Patent Listing

As of the Restatement Date:
25.1.1 QLT Patents are listed in the attached Schedule 1.1.64;
25.1.2 Joint Patents, Novartis [*] Patents and Novartis Patents are listed in
the attached Schedules 1.1.29, 1.142 and 1.1.44, respectively.

25.2  
Update of Listing

Schedule 1.1.64 shall be updated from time to time or at the request of Novartis
by QLT to include new QLT Patents and forthwith provided to Novartis.
Schedule 1.1.44 shall be updated from time to time or at the request of QLT by
Novartis to include new Novartis Patents and forthwith provided to QLT.

25.3  
Further Information Regarding Patents

QLT, in respect of QLT Patents, and Novartis, in respect of Novartis Patents,
shall each, at the request of the other, provide copies of any patent files and
histories. The recipient of such information agrees to treat it as the
disclosing party’s Proprietary Information pursuant to the terms of this
Agreement.

25.4  
Ownership of Proprietary Rights

Except as expressly provided in this Agreement, each party agrees that it shall
have or obtain no rights in the other party’s proprietary rights, products,
materials and methodologies except pursuant to a separate written agreement
executed by the parties.

25.5  
Ownership of Work Product in General

Until the Transition Effective Date, any inventions, discoveries, improvements,
ideas, concepts, know-how and techniques developed pursuant to a Development
Program by either party or jointly by the parties’ personnel, and any Novartis
Patents, QLT Patents, or Joint Patents, shall be treated as follows:
25.5.1 if made solely in respect of BPD, they shall be the property of QLT and
QLT shall grant to Novartis an exclusive and royalty-free licence in the Field
to use same to the extent

      [*]  
Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

55



--------------------------------------------------------------------------------



 



necessary and solely for the purposes of developing, manufacturing and
distributing Products, all as contemplated by this Agreement; and
25.5.2 if made solely in respect of ZnPc, they shall be the property of Novartis
and Novartis shall grant to QLT an exclusive and royalty-free licence in the
Field to use same to the extent necessary and solely for the purposes of
developing, manufacturing and distributing Products, all as contemplated by this
Agreement; and
25.5.3 if the circumstances set out in Section 25.5.1 and 25.5.2 do not apply:
1. if made by an employee, agent or licensee of QLT, they shall be the property
of QLT and QLT shall grant to Novartis an exclusive and royalty-free licence in
the Field to use same to the extent necessary and solely for the purposes of
developing, manufacturing and distributing Products, all as contemplated by this
Agreement;
2. if made by an employee, agent or licensee of Novartis, they shall be the
property of Novartis and Novartis shall grant to QLT an exclusive and
royalty-free licence in the Field to use same to the extent necessary and solely
for the purposes of developing, manufacturing and distributing Products, all as
contemplated by this Agreement; and
3. if jointly made by employees, agents or licensees of both QLT and Novartis,
they shall be jointly owned by QLT and Novartis without any accounting for it
and QLT and Novartis shall each have the right to use, license and otherwise
exploit same without the further consent of the other party but subject to the
terms of this Agreement.
25.5.4 Notwithstanding anything to the contrary set forth in Sections 25.5.1
through 25.5.3, ownership of inventions, discoveries, improvements, ideas,
concepts, know-how and techniques developed or made by the parties’ personnel,
solely or jointly, pursuant to this Agreement after the Transition Effective
Date in respect of [*].

25.6  
Registrations

25.6.1 With respect to any proprietary rights owned by either party, the party
owning such proprietary rights may file such patent or other applications in
such countries as such party shall deem advisable. Each party will provide the
other with information with respect to registration of proprietary rights
through the updating of their respective schedules for QLT Patents or Novartis
Patents, as appropriate.
25.6.2 From the Transition Effective Date onward, Novartis may file any patent
applications claiming [*] that are made upon or after the Transition Effective
Date in respect of [*]; provided that such patent applications and patents shall
be [*]. From the Transition Effective Date onward, QLT may file any patent
applications claiming [*] that are made upon or

      [*]  
Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

56



--------------------------------------------------------------------------------



 



after the Transition Effective Date [*]; provided that such patent applications
and patents shall be [*].

25.7  
Prosecution of Patents

The owner of each patent will pay for and have control over the applications for
their respective patents. Novartis and QLT shall jointly own all Joint Patents
[*] and shall employ mutually acceptable counsel for the purpose of timely
preparing, filing, prosecuting, and maintaining such Patents. The expenses
associated with Joint Patents and other jointly owned Patents shall be shared
equally by QLT and Novartis. Assessments of rights and determinations regarding
the registration of Joint Patents and other jointly owned Patents shall be made
by the JCC.

25.8  
Notice Requirement

25.8.1 After the Effective Date, a party asserting sole ownership to any work
product developed pursuant to a Development Program shall provide reasonable
notice to the other party of its intention to seek patent protection of such
proprietary rights. The other party shall have a reasonable opportunity to
review and comment on such assertions prior to the filing of a patent
application.
25.8.2 Notwithstanding the foregoing, if after the Transition Effective Date one
party desires to file for patent protection of any Visudyne Inventions that are
solely owned by such party (subject to Section 25.6), such party may proceed
independently with respect thereto with no obligation to provide notice to the
other party pursuant to Section 25.8.1.

25.9  
Mandatory License

The parties shall grant to each other a non-exclusive license to use and exploit
the intellectual property owned or controlled by the licensing party created
pursuant to any Development Program, solely for the purposes of performing under
this Agreement, which license continues on termination or expiration of this
Agreement to the extent necessary for a party to exercise its rights after
termination as provided in Section 27.

25.10  
Patent Prosecution After the Transition Effective Date

25.10.1 If, after the Transition Effective Date, Novartis elects not to continue
to prosecute and thereby abandon a Patent claiming any of its intellectual
property rights included in the Novartis Technology relating to the Visudyne
Product or (subject to pre-existing rights granted to Third Parties as of the
Restatement Date) the Novartis [*] Patents, in either case in the QLT Territory,
or elects not to maintain and thereby abandon any such Patent, it will notify
QLT not less than [*] before any relevant deadline, and offer to assign all
right, title and interest in such Patent to QLT. If QLT chooses to obtain all
right, title and interest in and to such Patent from Novartis, QLT will
thereafter have the right, but not the obligation, to pursue, at QLT’s expense
and in QLT’s sole discretion, prosecution and maintenance of such Patent
thereafter. If, after the Transition Effective Date, QLT elects not to continue
to prosecute and thereby abandon a Patent claiming any of its intellectual
property rights included in the QLT Technology relating

      [*]  
Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

57



--------------------------------------------------------------------------------



 



to the Visudyne Product in the Novartis Territory, or elects not to maintain and
thereby abandon any such Patent, it will notify Novartis not less than [*]
before any relevant deadline, and offer to assign all right, title and interest
in such Patent to Novartis, subject to Section 25.10.2 below. If Novartis
chooses to obtain all right, title and interest in and to such Patent from QLT,
subject to Section 25.10.2 below, Novartis will thereafter have the right, but
not the obligation, to pursue, at Novartis’ expense and in Novartis’ sole
discretion, prosecution and maintenance of such Patent thereafter, provided that
if Novartis elects not to continue to prosecute and thereby abandon such Patent
claiming any of its intellectual property rights included in the QLT Technology
relating to the Visudyne Product in the Novartis Territory, or elects not to
maintain and thereby abandon any such Patent, it will notify QLT not less than
[*] before any relevant deadline to enable QLT to [*], and otherwise cooperate
to assist QLT in connection with its obligations under such agreement.
25.10.2 Notwithstanding Section 25.10.1, if QLT elects not to prosecute or
maintain any Patent claiming any of its intellectual property rights included in
the QLT Technology relating to the Visudyne Product in the Novartis Territory,
and Novartis desires to obtain all right, title and interest in and to such
Patent pursuant to Section 25,10.1, but [*], QLT shall grant to Novartis an
exclusive (even as to QLT), royalty bearing, perpetual sublicense under such [*]
QLT Technology, to research, develop, make, have made, use, import, offer for
sale and sell the Visudyne Product in the Novartis Territory upon and after the
Transition Effective Date, subject to Section 10.11.6. Such sublicense shall be
subject to any limitations imposed under [*], and shall be limited to the scope
of the rights granted to QLT [*]. In the event QLT grants to Novartis the
license set forth in this subsection 25.10.2 above, QLT shall cooperate with
Novartis to pursue, at Novartis’ expense and in Novartis’ sole discretion, the
preparation, filing, prosecution, and maintenance of such Patent thereafter.
Section 26 Release — Potential Disputes

26.1  
Mutual Release

Each party on behalf of itself and its heirs, successors, assigns,
administrators, executors, agents and representatives, hereby expressly
releases, remits, acquits and forever discharges the other party, its
predecessors, subsidiaries, successors, Affiliates, former Affiliates, and each
of their current and former officers, directors, shareholders, employees,
managers, principals, affiliates, representatives, assignees, attorneys,
insurers, predecessors-in-interest, successors-in-interest, customers,
manufacturers, vendors, suppliers, distributors, and agents (collectively, the
“Releasees”) from any and all manner of action or actions, cause or causes of
action, in law or in equity, suits, debts, liens, contracts, agreements,
promises, liability, claims, demands, damages, charges, losses, costs, or legal
costs (including all attorneys’ fees or expenses), of any nature whatsoever
known or unknown, fixed or contingent, choate or inchoate, existing up to or
relating to the period up to and including the Restatement Date (collectively,
the “Claims”), [*].

26.2  
MEEI Litigation

26.2.1 QLT, on behalf of itself and its heirs, successors, assigns,
administrators, executors, agents and representatives, hereby expressly
releases, remits, acquits and forever

      [*]  
Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

58



--------------------------------------------------------------------------------



 



discharges Novartis, its predecessors, subsidiaries, successors, Affiliates,
former Affiliates, and each of their current and former officers, directors,
shareholders, employees, managers, principals, affiliates, representatives,
assignees, attorneys, insurers, predecessors-in-interest,
successors-in-interest, customers, manufacturers, vendors, suppliers,
distributors, and agents (collectively, the “Novartis Releasees”) from any and
all Claims which QLT now has against the Novartis Releasees relating or
connected to, or arising out of costs and liabilities incurred by QLT in
conducting the litigation between QLT Phototherapeutics Inc. and Massachusetts
Eye and Ear Infirmary (“MEEI”) in connection with events related to U.S. patent
No. 5,798,349 and certain of MEEI’s research results related to the Visudyne
Product; provided that [*] in connection with the litigation involving MEEI.
Subject to the foregoing, any payments that become or are payable to MEEI in
connection with sales of the Visudyne Product anywhere in the world shall be
paid by QLT. This release applies and extends to all rights, causes of action,
or Claims asserted, or which could have been asserted, by QLT as of the
Restatement Date with respect to the costs incurred by QLT in connection with
the litigation involving MEEI, irrespective of the theory of recovery that could
have been asserted.
26.2.2 Novartis, on behalf of itself and its heirs, successors, assigns,
administrators, executors, agents and representatives, hereby expressly
releases, remits, acquits and forever discharges QLT, its predecessors,
subsidiaries, successors, Affiliates, former Affiliates, and each of their
current and former officers, directors, shareholders, employees, managers,
principals, affiliates, representatives, assignees, attorneys, insurers,
predecessors-in-interest, successors-in-interest, customers, manufacturers,
vendors, suppliers, distributors, and agents (collectively, the “QLT Releasees”)
from any and all Claims, which Novartis now has against the QLT Releasees
relating or connected to, or arising out of the costs and liabilities incurred
by Novartis in conducting the litigation involving MEEI. This release applies
and extends to all rights, causes of action, or claims asserted, or which could
have been asserted, by Novartis as of the Restatement Date, irrespective of the
theory of recovery that could have been asserted.

26.3  
MGH Litigation

QLT, on behalf of itself and its heirs, successors, assigns, administrators,
executors, agents and representatives, hereby expressly releases, remits,
acquits and forever discharges the Novartis Releasees from any and all Claims,
which QLT now has or may hereafter have against the Novartis Releasees relating
or connected to, or arising out of damages alleged by MGH in the litigation
involving MGH, [*]. This release applies and extends to all rights, causes of
action, or claims asserted, or which could have been asserted, by QLT as of the
Restatement Date, irrespective of the theory of recovery that could have been
asserted.

26.4  
[*] Obligations

QLT, on behalf of itself and its heirs, successors, assigns, administrators,
executors, agents and representatives, hereby expressly releases, remits,
acquits and forever discharges Novartis Releasees from any and all Claims which
QLT now or may hereafter have against Novartis’ Releasees relating or connected
to, or arising out of [*] prior to the Transition Effective Date, [*].

      [*]  
Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

59



--------------------------------------------------------------------------------



 



Section 27 Term and Termination

27.1  
Term

This Agreement shall come into force and effect from the Restatement Date, and
shall, unless sooner terminated according to Section 27.3 hereto, remain in full
force and effect until December 31, 2019.

27.2  
Expiration of Term

Upon the expiration of the term or any renewal thereof (“Expiration Date”), the
following will apply, except as otherwise expressly set out in this Agreement:
1. the parties shall be liable for all payment obligations accrued prior to the
Expiration Date;
2. the parties shall return to each other within two (2) months of the
Expiration Date all tangible Proprietary Information with respect to Products
other than the Visudyne Product disclosed to them by the other;
3. except as expressly set forth in Subsection 27.2.6 below, neither party shall
have any rights to the intellectual property of the other, including the
Novartis Patents, the Novartis [*] Patents, the QLT Patents and the QLT [*]
Patents;
4. Novartis shall forthwith pay to QLT royalties on Net Sales of the Visudyne
Product, calculated in accordance with this Agreement for all Net Sales made up
to the Expiration Date;
5. the parties shall continue to be bound by confidentiality obligations
pursuant to Article 24 with respect to tangible Proprietary Information
disclosed to them with respect to Visudyne Products by the other for so long as
they continue to commercialize Visudyne Products and for five (5) years
thereafter;
6. each party will retain their rights to the Visudyne Product in the relevant
territory as set forth in Section 8 of this Agreement (i.e. Sections 8.1 and 8.2
shall survive such expiration) on a royalty-free, fully-paid basis, provided
that (i) [*] for Third Party Royalties due and payable to [*] and the [*] due to
MEEI with respect to Net Sales of the Visudyne Product in the Novartis Territory
following such expiration (such [*] not to exceed three and one hundredth of one
percent (3.01%) of Net Sales of the Visudyne Product in the Novartis Territory),
and (ii) except as set forth in Subsection (i), each party will be responsible
for Third Party Royalties due with respect to Net Sales of the Visudyne Product
in such party’s territory

      [*]  
Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

60



--------------------------------------------------------------------------------



 



following expiration of this Agreement, provided for the avoidance of doubt that
this shall not include any [*]; and
7. Novartis will comply with the material obligations imposed by the UBC
Agreement and MGH Agreement to the extent that they apply to activities
conducted by Novartis at such time pursuant to this Agreement after the term of
this Agreement.

27.3  
Early Termination

27.3.1 Novartis shall have right to terminate this Agreement for convenience as
to the Visudyne Product in its entirety or on country-by-country basis by giving
to QLT twelve (12) months prior written notice.
27.3.2 This Agreement shall terminate prior to the expiration of the term or any
renewal thereof upon the occurrence of any one of the following events: if prior
to the Transition Effective Date, either party breaches this Agreement or fails
to make any payment to the other party required hereunder when due (either one
being an “Event of Default”) and such Event of Default remains unremedied for
sixty (60) consecutive days after notice thereof is given to the party in breach
or failing to make such payment, and the other party then gives notice in
writing of termination, which will be effective upon receipt.
27.3.3 If during the term of this Agreement Novartis, its Affiliates and
sublicensees Cease to Commercialize the Visudyne Product in a country in the
Novartis Territory, then QLT shall have the right to send a notice to Novartis,
in which case the parties shall meet to discuss in good faith a resolution. If
Novartis decides that it does not wish to continue to commercialize in such
country or if the parties fail to agree on a resolution within thirty (30) days
after Novartis receives QLT’s notice, Novartis shall be deemed to have
terminated this Agreement with respect to such country under Section 27.3.1,
provided that in such case the twelve (12) month notice period set forth in
Section 27.3.1 shall not apply.

27.4  
General Effect of Early Termination

Termination of this Agreement, in whole or in part, before the expiration of the
term or any renewal thereof, shall be without prejudice to the right of any
party accrued to the effective date of such termination, without prejudice to
the remedies of either party in respect to any previous breach of any of the
representations, warranties or covenants herein contained and without prejudice
to any rights to indemnification set forth herein and to any other provisions
hereof which expressly or necessarily call for performance after such
termination. In addition to and without limiting the generality of the
foregoing, except as otherwise expressly set out in Section 27.5, upon early
termination of the term of this Agreement by either party, Sections 27.4.1 and
27.4.2 shall apply:
27.4.1 the parties shall return to each other within two (2) months of
termination all tangible Proprietary Information disclosed to them by the other,
except to the extent necessary for a party to exercise its rights after such
termination as provided in this Section 27; and

      [*]  
Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

61



--------------------------------------------------------------------------------



 



27.4.2 neither party shall have any rights to the intellectual property of the
other, including the Novartis Patents, the Novartis [*] Patents, the QLT Patents
and the QLT [*] Patents, except to the extent necessary for a party to exercise
its rights after such termination as provided in this Section 27.

27.5  
Effect of Termination Due to An Event of Default

27.5.1 If the Agreement is terminated as a result of an Event of Default by
either party:
1. if such termination is effective prior to the Transition Effective Date, the
parties shall be liable for their respective shares of all Development Expenses
incurred up to the effective date of such termination in addition to any other
liabilities arising up to the date of such termination;
2. if such termination is effective prior to the Transition Effective Date, the
parties shall jointly and forthwith prepare a reconciliation of the sharing of
Development Expenses to the date of termination, and, where appropriate, make
any Settlement Payment resulting therefrom, except that if Novartis is required
to make a Settlement Payment to QLT, it may withhold the amount of such
Settlement Payment, if any, that relates to any other payment which QLT has
failed to make to Novartis under this Agreement;
3. if such termination is effective prior to the Transition Effective Date, each
party’s rights to share in the Net Sales shall cease as of the effective date of
termination, but Novartis shall forthwith pay to QLT its share of Net Sales,
calculated in accordance with this Agreement for all Net Sales made up to the
effective date of termination, except that if such Event of Default was by QLT,
Novartis may withhold the amount of any such payment due to QLT that relates to
any other payment which QLT has failed to make to Novartis under this Agreement;
4. if such termination is effective prior to the Transition Effective Date, the
mandatory licenses granted by each party to the other pursuant to the provisions
of Section 25.9 shall be terminated;
5. Novartis’ and QLT’s licenses under Section 8.1 and 8.2 shall survive such
termination, subject to the payment obligations set forth in Section 20; and
6. if requested by Novartis, QLT shall continue to manufacture or have
manufactured and sell to Novartis the Visudyne Product for a price equal to the
price set forth in Section 9.6.3, and the other provisions of Section 9 shall
apply, mutatis mutandis.

      [*]  
Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

62



--------------------------------------------------------------------------------



 



27.6  
Effect of Termination for Convenience

If the Agreement is terminated by Novartis for convenience with respect to
Visudyne Products in accordance with Section 27.3.1, the following shall apply
to the Visudyne Product:
1. The parties may continue to exercise the rights and shall perform their
obligations under the Agreement up to the effective date of termination, and
shall be liable for all costs, expenses and payments for which they are
responsible under this Agreement that accrue during the notice period.
2. Novartis’ license under Section 8.2 shall terminate effective as of such
termination date as to the country(ies) as to which Novartis has terminated the
Agreement, and Section 27.7.1 shall apply to such country(ies).

27.7  
Rights to Visudyne Product in the Other’s Territory After Certain Terminations

27.7.1 In the event during the term of this Agreement Novartis terminates or is
deemed to have terminated this Agreement or its rights to the Visudyne Product
in whole or in part pursuant to Sections 27.3.1 or 27.3.3, as applicable, QLT
shall have the exclusive right to develop, make, have made, use, sell, offer for
sale and import the Visudyne Product in all such terminated countries, [*]. If
QLT elects to obtain such rights to the Visudyne Product in such country, the
country or countries as to which such termination applies shall be deemed to be
included in the QLT Territory for purposes of the licenses set forth in
Section 8, except that QLT shall thereafter pay Novartis a royalty on Net Sales
of the Visudyne Product in such country or countries [*], calculated mutatis
mutandis pursuant to Article 20 as if such sales were by Novartis, its
Affiliates or sublicensees in such country.
27.7.2 In the event during the term of this Agreement QLT, its Affiliates and
sublicensees, Cease to Commercialize Visudyne Products in the QLT Territory
pursuant to Section 10.11.10, Novartis shall have the right to send a notice to
QLT, in which case the parties shall meet to discuss in good faith a resolution.
If QLT decides that it does not wish to continue to commercialize in the QLT
Territory the Visudyne Product, or if the parties fail to agree on a resolution
within thirty (30) days after QLT receives Novartis’ notice, QLT shall be deemed
to have terminated this Agreement with respect to its rights to the Visudyne
Product in the QLT Territory. Thereafter, Novartis shall have the exclusive
right to develop, make, have made, use, sell, offer for sale and import the
Visudyne Product in the QLT Territory (subject to QLT’s rights under Article 9
and the MSA) [*]. If Novartis elects to obtain such rights to the Visudyne
Product in the QLT Territory, the QLT Territory shall be deemed to be included
in the Novartis Territory for purposes of the licenses set forth in Section 8,
[*].
Section 28 Rights in Bankruptcy
28.1 All licenses granted under or pursuant to this Agreement, are, and will
otherwise be deemed to be, for the purposes of Section 365(n) of the US
Bankruptcy Code (the “Code”) and

      [*]  
Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

63



--------------------------------------------------------------------------------



 



any similar laws in the Territory, license of rights to “intellectual property”
as defined under Section 101 of the Code. The parties agree that each party will
retain and may fully exercise all or its protections, rights and elections under
the Code and any similar laws in any other country in each party’s Territory,
and nothing in this Agreement is intended to nullify, supercede or derogate from
any protections available to either party under any applicable bankruptcy or
insolvency law, including Section 365(n) of the Code and any similar laws in any
other country in each party’s Territory. The parties further agree that, in the
event of the commencement of a bankruptcy proceeding by or against one party
under the Code and any similar laws in any other country in either party’s
Territory, the other party will be entitled to a complete duplicate of (or
complete access to, as appropriate) any such intellectual property and all
embodiments of such intellectual property, and the same, if not already in its
possession, will be promptly delivered to it (i) upon any such commencement of a
bankruptcy proceeding upon its written request therefore, unless such party (or
its bankruptcy estate) elects to continue to perform all of its obligations
under this Agreement, or (ii) if not delivered under (i) above, following
rejection of the Agreement by or on behalf of such party upon written request
therefore by the other party.
28.2 All rights, powers and remedies of the parties provided for in this
Section 28 are in addition to and not in substitution for any and all other
rights, powers and remedies now or hereafter existing at law or in equity
(including, without limitation, under the Code and any similar laws in any other
country in each party’s Territory). In the event of the bankruptcy of one party,
the other party, in addition to the rights, power and remedies expressly
provided herein shall be entitled to exercise all such other rights and powers
and resort to all other such remedies as may now or hereafter exist at law or in
equity (including, without limitation, under the Code). The parties agree that
they intend the following rights to extend to the maximum extent permitted by
law (including, without limitation, for the purposes of the Code: (i) the right
of access to any intellectual property (including embodiments thereof) of the
other party, or any Third Party, to the extent a party is able to provide such
rights at such time, with whom such party contracts to perform and obligation of
such party under this Agreement which is necessary for the development,
registration, manufacture and/or commercialization of the Visudyne Product in
the Novartis Territory; (ii) the right to contract directly with any Third Part
described in (i) to complete the contracted work and (iii) the right to cure any
breach of or default under any such agreement with a Third Party and set off the
costs thereof against amounts payable to a party under this Agreement).
Section 29 General

29.1  
Amendment

No modification, supplement or amendment to this Agreement shall be binding
unless executed in writing by both parties.

29.2  
Arbitration

Except for applications for injunctions for the protection of Proprietary
Information, in any claim pertaining to a controversy, dispute or matter arising
out of or relating to this Agreement (including any matter that may be referred
to arbitration for a determination hereunder), the party

      [*]  
Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

64



--------------------------------------------------------------------------------



 



asserting such claim shall first inform the other parties, in writing, of the
specific nature of the controversy, dispute or matter, the pertinent provisions
of this Agreement, and its proposed resolution. The parties shall attempt to
resolve the claim through good faith negotiations for a period of thirty
(30) days, unless the asserting party is suffering irreparable harm, in which
case appropriate further action may be taken immediately. If such efforts are
not successful, the claim shall be submitted to arbitration in accordance with
the Commercial Arbitration Rules of the American Arbitration Association by a
panel of three arbitrators knowledgeable as to the subject matter of the claim,
and judgment upon the award rendered by the Arbitrator(s) may be entered in any
court having jurisdiction thereof. The arbitrators shall have the right to order
discovery as they deem appropriate, and to order injunctive relief and the
payment of attorney’s fees, costs, and other damages herein excluding punitive
damages. Any arbitration conducted hereunder shall take place in New York.

29.3  
Assignment

29.3.1 Except as herein provided (including without limitation in Section 8.1),
QLT may not assign, transfer, subcontract or sublicense in whole or in part any
of its rights or obligations hereunder without the written consent of Novartis,
such consent not to be unreasonably withheld; provided however, that, without
Novartis’ prior consent, QLT may assign its rights and obligations hereunder to
an Affiliate, or to a Third Party that is the successor to the whole of its
business in PDT or with respect to the Visudyne Product, provided that QLT shall
not be relieved of its obligations hereunder. Novartis may assign or transfer,
in whole or in part of any of its rights or obligations hereunder to an
Affiliate or to a Third Party that succeeds to the whole of its business with
respect to the Visudyne Product, provided that Novartis shall not be relieved of
its obligations hereunder without the written consent of QLT.
29.3.2 To the extent any assignment in whole, but not in part, by Novartis of
its rights or obligations hereunder to a person or entity outside Switzerland
(the “Entire Assignment”) would result in adverse withholding tax consequences
to QLT, Novartis shall pay QLT a Gross-Up Amount at the time such withholding is
made. For purposes of this Section 29.3, “Gross-Up Amount” shall mean such
additional amounts sufficient to put QLT in the position it would have occupied
but for such transfer or exercise of such rights or obligations, limited to the
amount of withholding pursuant to the applicable reduced withholding tax rate
provided for in the applicable income tax treaty, if any, between Canada and the
jurisdiction of the party exercising Novartis’ rights or subject to Novartis’
obligations, provided that the benefits of such treaty are available.
Notwithstanding the foregoing, (i) QLT shall refund to Novartis the amount by
which the withholding tax giving rise to the Gross-Up Amount was a Creditable
Amount (as defined below) in the tax year in which the relevant royalty or other
payment is included in QLT’s income for tax purposes; (ii) in furtherance of
clause (i), after the filing of QLT’s Canadian corporate tax return for the tax
year in which the relevant royalty or other payment is included in QLT’s income
for Canadian corporate tax purposes, an officer of QLT shall deliver to Novartis
a written certification representing to Novartis whether and to what extent the
taxes withheld from such royalties or other payments to QLT hereunder in such
tax year were utilizable by QLT as a credit against Canadian corporate taxes
paid or payable by QLT for such tax year and the extent to which they were not
so utilizable (the “Creditable Amount” and the “Uncreditable

      [*]  
Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

65



--------------------------------------------------------------------------------



 



Amount”, respectively), together with supporting information reasonably
necessary to permit the confirmation thereof; and (iii) if QLT (or any assignee
of QLT) is not, or has ceased to be, resident for tax purposes in Canada, and no
withholding would have been required were QLT (or such assignee) resident for
tax purposes in Canada, then no Gross-Up Amount shall be required to be paid.
29.3.3 To the extent (a) any subcontract or sublicense in whole or in part or
any other transfer (other than an Entire Assignment) by Novartis (or any of its
Affiliates) of any of its rights or obligations hereunder to a person or entity
outside Switzerland, or (b) the exercise of the license pursuant to
Section 8.2.1 or 8.2.2 by any Affiliate of Novartis, would result in adverse
withholding tax consequences to QLT, Novartis shall pay QLT a Gross-Up Amount at
the time such withholding is made; provided, however, that if QLT (or any
assignee of QLT) is not, or has ceased to be, resident for tax purposes in
Canada, and no withholding would have been required were QLT (or such assignee)
resident for tax purposes in Canada, then no Gross-Up Amount shall be required
to be paid.
29.3.4 Notice of any assignment shall be given by the party making the
assignment to the other party within thirty (30) days of the date thereof. Any
attempted assignment contrary to the provisions of this Section 29.3 shall be
void.

29.4  
Counterparts; Facsimile

This Agreement may be executed by the parties in any number of counterparts with
the same effect as if both parties had signed the same document. All
counterparts shall be construed together and shall constitute one and the same
agreement. This Agreement may be executed by the parties and transmitted by
facsimile transmission and if so executed and transmitted this Agreement shall
be for all purposes as effective as if the parties had delivered an executed
original Agreement.

29.5  
Drafting

Each party to this Agreement has cooperated in the drafting and preparation of
this Agreement. Thus, in any construction to be made of this Agreement, the same
shall not be construed against any party.

29.6  
Entire Agreement

This Agreement, including all Exhibits and Schedules hereto, represents the
entire agreement and understanding between the parties and supersedes all
previous representations, warranties, dealings, negotiations and discussions,
agreements, understandings and expectations of the parties, whether oral or
written, regarding the subject matter hereof, and there are no other
representations, warranties, understandings, conditions, agreements, or
expectations between the parties regarding the subject matter hereof except as
set out herein.

      [*]  
Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

66



--------------------------------------------------------------------------------



 



29.7  
Enurement

This Agreement shall enure to the benefit of and be binding upon the parties and
their respective successors and permitted assigns.

29.8  
Force Majeure

The obligations of each party hereto shall be suspended during such time and to
the extent that fulfilment of any such obligation shall be prevented or delayed
by circumstances beyond the control of the party affected thereby which that
party could not have avoided by the exercise of reasonable diligence. The party
so affected shall: (a) notify the other party promptly of the occurrence or
likely occurrence of such circumstances, and the likely period during which the
performance of its obligations hereunder will be prevented or delayed thereby;
and (b) resume performance of its obligations as soon as practicable. If such
reasons for delay or default continuously exist for six (6) months, this
Agreement may be terminated upon thirty (30) days notice by either party.

29.9  
Headings

The headings in this Agreement form no part of this Agreement and shall be
deemed to have been inserted for general information and reference only, and
this Agreement shall not be construed by reference to such headings.

29.10  
Law; Courts

This Agreement shall be construed, and the rights of the parties determined, in
accordance with the laws of the State of New York of the United States. The
venue of any legal proceedings to resolve any dispute between the parties shall
be Zurich if QLT is the plaintiff and Vancouver if Novartis is the plaintiff.

      [*]  
Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

67



--------------------------------------------------------------------------------



 



29.11  
Non-Competition

Subject to Section 13, while this Agreement is in effect, neither Novartis or
those Affiliates of Novartis listed in Schedule 29.11 (collectively “Novartis
Affiliates”) nor QLT or its Affiliates will, within the Territory, either
directly or indirectly, sell or assist any other person to sell the Visudyne
Products in the Field, except as expressly permitted under this Agreement. For
greater certainty, but not so as to limit the generality of the foregoing,
neither Novartis or the Novartis Affiliates nor QLT or its Affiliates will
knowingly assist any individual, corporation, trust, group, or other entity or
association that carries on any of such restricted activities above in
conducting such activities, whether as a shareholder, lender or otherwise, or
through a chain of individuals, corporations, trusts, entities, or associations.

29.12  
Notice

Unless otherwise specified herein, any notice or other communication required or
permitted to be given under this Agreement may be delivered personally or be
sent by prepaid registered post addressed to the party addressed as follows:

      If to QLT:   If to Novartis:
 
 
QLT Inc.
  Novartis Pharma AG
887 Great Northern Way, Suite 101
  Postfach
Vancouver, British Columbia, Canada
  CH-4002 Basel
V5T 4T5
  Switzerland
 
   
Attention: President and Chief Executive Officer
  Attention: Head, Business Development and Licensing
 
   
with a copy to:
   
 
   
QLT Inc.
  Novartis Pharma AG
887 Great Northern Way, Suite 101
  Lichtstrasse 35
Vancouver, British Columbia, Canada
  Basel, Ch-4002
V5T 4T5
   
 
  Attention: General Counsel, Legal Department
Attention: Chief Legal Officer
 
 
   
And
   
 
   
Latham & Watkins LLP
   
140 Scott Drive
   
Menlo Park, CA 94025
   
Attention: Alan Mendelson, Esq.
   

and any such notice or other communication shall be deemed to have been given to
the party to whom it was addressed and received by that party on delivery, if
delivered personally, and on the

      [*]  
Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

68



--------------------------------------------------------------------------------



 



third business day following the mailing thereof, if mailed. Either party may
change the address to which notice is to be given as provided herein.

29.13  
Publicity

Neither party shall make any public announcement concerning this Agreement or
referring to a party without the prior written approval by the other party with
regard to the form, content and precise timing of such announcement, except as
may be required by either party with respect to compliance with any Applicable
Law. Such consent shall not be unreasonably withheld or delayed by the other
party. Prior to any public announcement concerning this Agreement or referring
to a party, the party wishing to make the announcement will submit a draft of
the proposed announcement to the other party in sufficient time (a minimum of
5 days where reasonably possible) to enable the other party to consider and
comment thereon. If the parties are unable to agree on the form or content of
any such required disclosure, and such disclosure is required by Applicable Law,
such disclosure shall be limited to the minimum required as determined by the
disclosing party in consultation with its legal counsel.

29.14  
Publications

While it is understood that both Novartis and QLT shall be free to publish the
results of their respective studies carried out under this Agreement, until the
Transition Effective Date, both QLT and Novartis agree to provide the other the
opportunity to review any proposed abstracts, posters and other material or
information to be published or presented at a scientific meeting, and any
manuscripts at least thirty (30) days prior to their intended presentation or
submission for publication and, at either party’s request, shall delay
presentation or submission for a period sufficient to permit adequate steps to
be taken to secure patent protection for any patentable subject matter referred
to therein. The reviewing party shall carry out its review with reasonable
promptness and approval for publication shall not be unreasonably withheld. QLT
and Novartis will delay or refrain from publication if either party can
demonstrate this to be contrary to its commercial interests or damaging to the
project contemplated by this Agreement. Upon and after the Transition Effective
Date, each party shall continue to be free to publish the results of their
respective studies carried out under this Agreement, however both QLT and
Novartis agree to provide the other with prior notification of such results
within fifteen (15) days of being accepted to be presented or accepted for
publication.

29.15  
Severability

If any one or more provisions of this Agreement is invalid, illegal or found to
be unenforceable (by a court from which there is no appeal, or no appeal is
taken in any jurisdiction) for any reason whatsoever, the validity, legality or
enforceability of such provision or provisions shall not in any way be affected
or impaired thereby in any other jurisdiction, and the unenforceability shall
not affect the validity, legality or enforceability of the remaining provisions
of the Agreement, and the unenforceable, illegal or invalid provision or
provisions shall be severable from the remainder of this Agreement, provided
that this severance does not alter the basic structure of this Agreement. In
such event, the parties shall renegotiate this Agreement in good faith, but
should such negotiations not result in a new agreement within ninety (90) days
of the

      [*]  
Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

69



--------------------------------------------------------------------------------



 



initiation of such negotiations, then this Agreement may be terminated by either
party by thirty (30) days written notice to the other party.

29.16  
Sharing of Information

Until the Transition Effective Date, each party will make available and disclose
to each other all information known by either party concerning the Field as of
the Effective Date and at any time thereafter through the JCC. All discoveries
or inventions made by either party in the Field will be promptly disclosed to
the other. The parties, through the Project Teams, will exchange verbal or
written reports not less often than once per Calendar Quarter presenting a
meaningful summary of their respective Work done under this Agreement. Each
party will make regular presentations to the other of its Work through the JCC,
and additionally as reasonably requested by the other party, and will
communicate informally and through the JCC to inform the other party of Work
done under this Agreement. Each party will use its best reasonable efforts not
to communicate information to the other which has no application to the Field.
Each party will provide the other with raw data in original form or a photocopy
thereof for any and all Work carried out in the course of the Development as
reasonably requested by the other Party. This Section 29.16 shall not apply upon
and after the Transition Effective Date.

29.17  
Survival

The provisions of Sections 1 (Definitions), 8.1 (Licenses to QLT), to the extent
provided in Section 27, 8.2 (Licenses to Novartis), to the extent provided in
Section 27, 9 (to the extent applicable under Section 27), 10.11.9 (Website), 11
(Regulatory Approvals, to the extent the parties retain rights to commercialize
the Visudyne Product after the term), 12.4 (Trademarks for Product after the
Transition Effective Date, to the extent relevant to the parties’ activities
after the Transition Effective Date), 15.6 (Development Expenses after the
Transition Effective Date, to the extent necessary to effect any applicable
reconciliation), 16.1 (Payments under the Funding Formula, to the extent
necessary to resolve cost sharing prior to the termination), 17 (Settlement
Payments, to the extent necessary to effect settlements of payments during the
term), 18 (Proceeds from Net Sales, to the extent necessary to effect the
sharing of net Sales during the term), 19 (Calculation of Net Proceeds, to the
extent necessary to effect the sharing of risks and benefits prior to the
termination as provided therein), 20 (Royalty Payments after the Transition
Effective Date, to the extent necessary to effect payments for activities
conducted during the term or, to the extent provided in Section 27, thereafter),
21.5 (Books of Account and Records, subject to Section 21.6), 23 (Limitations on
Liability and Indemnity), 24 (Proprietary Information, for so long as provided
therein, subject to extension pursuant to Section 27), 25 (Proprietary Rights),
26 (Releases), 27 (Term and Termination), 28 (Rights in Bankruptcy) and 29
(General), shall survive any expiry or earlier termination of this Agreement.

29.18  
Waiver

A waiver of any breach of any provision of this Agreement shall not be construed
as a continuing waiver of other breaches of the same or other provisions of this
Agreement.

      [*]  
Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

70



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement in
duplicate, each copy being deemed an original effective as of the Effective
Date.

              QLT Inc.        
 
           
By:
  /s/ Robert L. Butchofsky               
 
  Name:   Robert L. Butchofsky     
 
  Title:   President and Chief Executive Officer     
 
            Novartis Pharma AG    
 
           
By:
  /s/ Sarah Clements             
 
  Name:   Sarah Clements     
 
  Title:   Senior Legal Counsel    
 
           
By:
  /s/ Knut Sturmhoefel             
 
  Name:   Knut Sturmhoefel     
 
  Title:   Head Alliance Management BF NSO    

      [*]  
Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

71



--------------------------------------------------------------------------------



 



EXHIBIT A

VERTEPORFIN
The finished drug product is a lyophilized dark green cake. Verteporfin is a 1:1
mixture of two regioisomers (I and II), represented by the following structures:
(IMAGE) [c91323c9132301.gif]
The chemical names for the verteporfin regioisomers are:
9-methyl (I) and 13-methyl
(II) trans-(+)-18-ethenyl-4,4a-dihydro-3,4-bis(methoxycarbonyl)-4a,8,14,19-tetramethyl-23H,
25H-benzo[b]porphine-9,13-dipropanoate
The molecular formula is C41H42N4O8 with a molecular weight of approximately
718.8.

      [*]  
Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

72



--------------------------------------------------------------------------------



 



Schedule 1.1.29: Joint Patents
[*]

      [*]  
Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

73



--------------------------------------------------------------------------------



 



Schedule 1.1.42: Novartis [*] Patents
[*]

      [*]  
Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

74



--------------------------------------------------------------------------------



 



Schedule 1.1.44: Novartis Patents
[*]

      [*]  
Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

75



--------------------------------------------------------------------------------



 



Schedule 1.1.64: QLT Patents
[*]

      [*]  
Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

76



--------------------------------------------------------------------------------



 



Schedule 1.1.81 Visudyne Trademark
US trademark registration nr. 2498651 VISUDYNE

     
Filing date: June 30, 1998
  Filing nr. 76/507102
 
   
Registration date: October 16, 2001
  Registration nr. 2498651
 
    Next renewal date: October 16, 2001
 
    Registered Owner: Novartis AG, 4002 Basel, Switzerland

      [*]  
Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

77



--------------------------------------------------------------------------------



 



Schedule 5.4: JCC Authorities and Rules of Procedure

1  
Attendance

Every appointee of the Joint Coordinating Committee is entitled to receive
notice of and to attend and be heard at every meeting of the JCC, and, subject
to Section 11 of this Schedule, to vote thereat.

2  
Quorum

A quorum of the JCC shall consist of four appointees of whom two are appointed
by each party, neither of whom is disqualified pursuant to Section 11 of this
Schedule.

3  
Regular Meetings

The JCC shall meet regularly and not less than four times each year at a
location as the JCC may from time to time determine.

4  
Special Meetings

In addition to regular meetings, the JCC shall meet as circumstances may require
at the call of the Chairperson of the JCC. Any appointee of the JCC may also
requisition a meeting of the JCC by requiring the Secretary to call the same.
Special meetings shall be held at a location determined by consensus of the JCC
(whether formally or informally obtained), or, failing such consensus, at the
location of the previous meeting of the JCC. The JCC may at any special meeting
dispense with the holding of the next ensuing regular meeting.

5  
Notice

The Secretary shall furnish each appointee with at least forty-eight hours’
notice of each special meeting of the JCC. Notices shall be in writing and shall
set forth those matters which the Chairperson of the JCC instructs or the
requisitioning appointees instruct the Secretary are expected or desired to be
dealt with at the meeting to which they relate. Notices shall be either
delivered personally or transmitted by facsimile transmission addressed to each
appointee at the facsimile number given by the appointee to the Secretary.
Notice of an adjourned meeting of the JCC is not required to be given if the
time and place thereof is announced at the original meeting. Notice of any
meeting of the JCC may at any time be waived by any appointee.

6  
Meetings by Communications Facilities

A meeting of the JCC may be held where one or more of all appointees participate
by means of such communications facilities as permit all persons participating
in the meeting to hear each other, and any appointee so participating shall be
deemed to have been present at that meeting.

      [*]  
Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

78



--------------------------------------------------------------------------------



 



7  
Consent Resolutions

A resolution consented to in writing by all such appointees of the Joint
Coordinating Committee signing the resolution or a counterpart thereof or
indicating each appointee’s consent by facsimile transmission or other means of
delivering a written message, will have the same force and effect as a motion
passed unanimously at a meeting of the JCC duly called and constituted, held on
the date specified in the resolution or, if no date is so specified, on the date
of consent by the last appointee.

8  
Procedure

Subject to Section 10 of this Schedule, all matters to be dealt with by the JCC
shall be decided by resolution of a duly constituted meeting of the JCC only.
The Chairperson of any meeting shall determine any question of procedure, order,
or privilege arising at such meeting as the Chairperson may see fit, but in so
deciding the Chairperson shall conform to generally accepted rules of order.

9  
Outsiders

No persons other than appointees of the JCC shall be entitled to be admitted to
any meeting of the JCC without the unanimous consent of the meeting.

10  
Special Committees

In addition to the JCC’s rights to constitute Project Teams as set out in the
Agreement, the JCC may from time to time create one or more sub-committees to
consider and make recommendations to the JCC on such matters as the JCC may
specify.

11  
Interests of Appointees

An appointee who is party to any contract or proposed contract with the Alliance
or has a material interest in any person, firm or corporation that is a party to
any contract or proposed contract with the Alliance shall forthwith on becoming
so interested disclose in writing to the JCC or request to have entered in the
minutes of the meetings of the JCC the nature and extent of the appointee’s
interest, and shall refrain from any discussion or voting thereon; provided,
however, that this section shall not apply to any interest that may arise solely
through the fact that an appointee is a director, officer or shareholder of a
party that appointed the appointee to the JCC or any Affiliate thereof.

12  
Powers and Duties of Appointees

12.1 All appointees shall sign such contracts, documents or instruments in
writing as require their respective signatures and shall respectively have and
perform all powers and duties incident to their respective offices and such
other powers and duties respectively as may from time to time be assigned to
them by the JCC.

      [*]  
Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

79



--------------------------------------------------------------------------------



 



12.2 Contracts, documents or instruments in writing requiring the signature of
the Alliance may be signed on behalf of the Alliance by:

(i)  
the Chairperson and the Vice-Chairperson of the JCC; or

  (iii)  
any two appointees of the JCC, of whom one is appointed by QLT and one by
Novartis;

and all contracts, documents and instruments in writing so signed shall be
binding upon the parties to the Alliance without any further authorization or
formality. In addition, the JCC may by resolution appoint any appointee or other
person or persons on behalf of the Alliance either to sign any class of
contracts, documents or instruments in writing or to sign a specific contract,
document or instrument in writing.

13  
Financial Year

The financial year of the Alliance shall terminate on the 31st day of December
in each calendar year.

14  
PDT Product Development, Manufacturing and Distribution Agreement

In the event of any inconsistency between this Schedule and the Alliance
Agreement to which it is appended, the PDT Product Development, Manufacturing
and Distribution Agreement shall prevail.

      [*]  
Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

80



--------------------------------------------------------------------------------



 



Schedule 10.1: Novartis Distributorship Countries as at the Effective Date

      COUNTRY   DISTRIBUTOR
 
   
Europe
   
 
 
AUSTRIA
  Gebro Broschek GmbH
BENELUX
  CIBA Vision
CYPRUS
  Vamavas Hadopanayis Ltd.
DENMARK
  CIBA Vision
FINLAND
  Leiras OY
FRANCE
  CIBA Vision
GERMANY
  CIBA Vision
GREECE
  Savvas Th. Theodorides
ICELAND
  Stefan Thoranensen Ltd.
IRELAND
  United Drug _LC
ITALY
  CIBA Vision
LUXEMBOURG
  Prophac Zim_eld & Cie.
MALTA
  Class Company Ltd.
NETHERLANDS
  CIBA Vision
NORWAY
  CIBA Vision
PORTUGAL
  CIBA Vision
NORWAY
  CIBA Vision
SWEDEN
  Leiras OY
SWITZERLAND
  CIBA Vision
SPAIN
  CIBA Vision
TURKEY
  CIBA Vision
UNITED KINGDOM
  CIBA Vision
 
   
N. America
   
 
 
USA
  CIBA Vision
CANADA
  CIBA Vision
 
   
S. America
   
 
 
ARGENTINA
  CIBA Vision
BOLIVIA
  Schmidts Pharma S.R.L.
CHILE
  Ciba Geigy Ltda.
COLUMBIA
  Ciba Geigy S.A.
DOM REPUBLIC
  Ocus C. por. A. Carretera de Herrera
ECUADOR
  Giby Geigy S.A.
EL SALVADOR
  Grimaldi S.A. de C.V.
GUATEMALA
  Farmacia y D_ogueria Washington
HONDURAS
  Corporation Parmaceutica S. De R.L. de C.V.
JAMAICA
  Cari Med Ltd.
MEXICO
  Ciba Geigy
PANAMA
  Medimex S.A.

      [*]  
Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

81



--------------------------------------------------------------------------------



 



      COUNTRY   DISTRIBUTOR
 
   
PARAGUAY
  Comfar S.R._
PERU
  Distribuidora Albis S.A.
TRINIDAD
  Agostini’s Ltd.
URUGUAY
  Ciba Geigy
VENEZUELA
  Ciba Geigy
 
   
Eastern Europe
   
 
 
BULGARIA
  Ciba Geigy A/G
CZECH REPUBLIC
  Gehe Pharm  _____  r.o.
HUNGRY
  Ciba Geigy, Hungaropharma, Medimpex, Pharmafrontara
POLAND
  Pharm Supply Ltd., Orfe Sp.z.o.o.
ROMANIA
  Optimed SR_
SLOVAC REPUBLIC
  Martimex Komplet Corp.
SLOWENIA
  Irman D.O.O.
 
   
Middle East
   
 
 
EGYPT
  Orchidia Promotion
BAHRAIN
  Awal Pharmacy
IRAQ
  Gen. Establ. Marketing of Drgs + Med. Appl
ISRAEL
  M. Jabosohn Ltd.
JORDAN
  Nabih Nabuls Drugstores
KUWAIT
  Ali Abduwa_ab, Sons & Co.
LEBANON
  Mersaco S.A.  _____ 
LIBYA
  Medical Supply Organization
OMAN
  Ibn Sina Pharma L.L.C.
PAKISTAN
  Haroon Brothers
QUATAR
  Ebn Sina Medical Est.
SAUDI ARABIA
  Saphad
U.A.E.
  Alphamed General Trading
YEMEN (North)
  Albikma Corporation
 
   
Africa
   
 
 
ANGOLA
  Ciba Geigy Co. Ltd.
KENYA
  Kenya Swiss Chemical Co. Ltd.
MADAGASCAR
  Lab. Ofafa S.A.
MOZAMBIQUE
  Ciba Geigy Co. Ltd.
NIGERIA
  Swiss Nigerian Chemical Co. Ltd.
SOUTH AFRICA
  CIBA Vision
SUDAN
  Pharma Trading Co.
ZAIRE
  Societe Zairo Suisse de Produits Chimiques
 
   
Far East
   
 
 
BANGLADESH
  Ciba Geigy Ltd.

      [*]  
Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

82



--------------------------------------------------------------------------------



 



      COUNTRY   DISTRIBUTOR
 
   
CHINA
  CIBA Vision
CHINA
  Zuellig & Woo Co. Ltd.
HONG KONG
  Zuellig Pharma Ltd.
INDONESIA
  Ciba Geigy  _____ 
JAPAN
  CIBA Vision
KOREA (South)
  Hanbul Pharma Co. Ltd., Searle Ciba Geigy
MALAYSIA
  Zuellig Pharma Sdn. Bhd.
NYAMAR, LAOS, CAMBODIA
  Ciba Geigy Ltd.
PHILIPPINES
  Zuellig Pharma Corporation, Ciba Ceigy Ltd.
SINGAPORE
  Zuellig Pharma etc. Ltd.
SRI LANKA, MALDIVES
  CIBA
TAIWAN
  CIBA Vision
THAILAND
  CIBA Vision
THAILAND
  Zuellig Pharma Ltd.
VIETNAM
  Ciba Geigy
 
   
Australia & New Zealand
   
 
 
AUSTRALIA
  CIBA Vision
NEW ZEALAND
  CIBA Vision

      [*]  
Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

83



--------------------------------------------------------------------------------



 



Schedule 11.1.1: Novartis Basic International Registration Documentation
Part I: Summary of the Dossier

  IA  
Marketing Authorization particulars (including proof of payment, documents on
manufacturers’ authorizations & samples)

  IB1:  
Summary of Product Characteristics (SPC)
    IB2:  
Proposals for Packaging, Labelling & Package Insert
    IB3:  
SPCs already approved in the Member States

  IC  
Expert Reports on chemical, pharmaceutical and clinical documentation

Part II: Chemical, Pharmaceutical and Biological Documentation

  II  
Table of Contents
    IIA  
Composition
    IIB  
Method of Preparation
    IIC  
Control of Starting Materials
    IID  
Control Tests on Intermediate Products
    IIE  
Control Tests on the Finished Medicinal Product
    IIF  
Stability
    IIG  
Bioavailability/bioequivalence
    IIQ  
ther Information

Part III: Pharmaco-Toxicological Documentation

  III  
Table of Contents
    IIIA  
Single dose toxicity/Repeated dose toxicity
    IIIB  
Reproductive function
    IIIC  
Embryo-foetal and perinatal toxicity
    IIID  
Mutagenic potential
    IIIE  
Carcinogenic potential
    IIIF  
Pharmacodynamics
    IIIG  
Pharmacokinetics
    IIIH  
Local tolerance (toxicity)
    IIIQ  
Other Information

Part IV: Clinical Documentation

  IV  
Table of Contents
    IVA  
Clinical Pharmacology
    IVB  
Clinical experience
    IVQ  
Other Information

      [*]  
Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

84



--------------------------------------------------------------------------------



 



Schedule 29.11: Novartis Affiliates
Novartis Companies
Europe
BENELUX
DENMARK
FRANCE
GERMANY
ITALY
NETHERLANDS
NORWAY
PORTUGAL
SWEDEN
SWITZERLAND
SPAIN
TURKEY
UNITED KINGDOM
N. America
USA
CANADA
Australia and New Zealand
Australia
New Zealand
Far East
CHINA
JAPAN
TAIWAN
THAILAND
S. America
ARGENTINA
Africa
SOUTH AFRICA

      [*]  
Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

85